SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 20-F o REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to o SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report Commission file number: 0-21388 MAGAL SECURITY SYSTEMS LTD. (Exact Name of Registrant as specified in its charter and translation of Registrant’s name into English) Israel (Jurisdiction of incorporation or organization) P.O. Box 70, Industrial Zone, Yehud 56100, Israel (Address of principal executive offices) Ilan Ovadia, Chief Financial Officer Magal Security Systems Ltd. P.O. Box 70, Industrial Zone Yehud 56100, Israel +972-3-5391444 (phone), +972-3-5366245 (fax) (Name, Telephone, E-mail and/or Facsimile number of Company Contact Person) Securities registered or to be registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Ordinary Shares, NIS 1.0 Par Value NASDAQ Global Market Securities registered or to be registered pursuant to Section 12(g) of the Act: None Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: None Indicate the number of outstanding shares of each of the issuer's classes of capital or common stock as of the close of the period covered by the annual report: Ordinary Shares, par value NIS 1.0 per share …….…16,098,022 (as of December 31, 2012) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YesoNo S If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. YesoNo S Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes SNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes SNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer x Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAP x International Financial Reporting Standards as issued by the International Accounting Standards Board o Other o If “Other” has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow: Item 17 oItem 18 o If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo S This Annual Report on Form 20-F is incorporated by reference into the Registrant’s Registration Statements on Form S-8, File Nos. 333-127340, 333-164696 and 333-174127. TABLE OF CONTENTS Page No. PART I 1 ITEM 1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS 1 ITEM 2. OFFER STATISTICS AND EXPECTED TIMETABLE 1 ITEM 3. KEY INFORMATION 1 A. Selected Consolidated Financial Data. 1 B. Capitalization and Indebtedness. 2 C. Reasons for the Offer and Use of Proceeds. 3 D. Risk Factors. 3 ITEM 4. Information on the Company 13 A. History and Development of the Company. 13 B. Business Overview. 14 C. Organizational Structure. 24 D. Property, Plants and Equipment. 24 ITEM 4A. Unresolved Staff Comments 25 ITEM 5. Operating and Financial Review and Prospects 25 A. Operating Results. 25 B. Liquidity and Capital Resources 37 C. Research and Development, Patents and Licenses. 40 D. Trend Information. 40 E. Off-Balance Sheet Arrangements. 41 F. Tabular Disclosure of Contractual Obligations. 41 ITEM 6. Directors, Senior Management and Employees 41 A. Directors and Senior Management. 41 B. Compensation 44 C. Board Practices 45 D. Employees 52 E. Share Ownership. 53 ITEM 7. Major Shareholders and Related Party Transactions 55 A. Major Shareholders. 55 B. Related Party Transactions. 56 C. Interests of Experts and Counsel. 57 ITEM 8. Financial Information 57 A. Consolidated Statements and Other Financial Information. 57 B. Significant Changes. 58 ITEM 9. The Offer and Listing 58 A. Offer and Listing Details. 58 B. Plan of Distribution. 59 C. Markets. 59 D. Selling Shareholders. 59 E. Dilution. 59 F. Expenses of the Issue. 59 ITEM 10. Additional Information 59 A. Share Capital. 59 B. Memorandum and Articles of Association. 60 C. Material Contracts. 63 D. Exchange Controls. 63 E. Taxation. 63 F. Dividends and Paying Agents. 74 G. Statements by Experts. 74 H. Documents on Display. 74 I. Subsidiary Information. 75 ITEM 11. Quantitative and Qualitative Disclosures about Market Risk 75 ITEM 12. Description of Securities Other Than Equity Securities 76 PART II 76 ITEM 13. Defaults, Dividend Arrearages and Delinquencies 76 ITEM 14. Material Modifications to the Rights of Security Holders and Use of Proceeds 76 ITEM 15. Controls and Procedures 76 ITEM 16A. Audit Committee Financial Expert 77 ITEM 16B. Code of Ethics 77 ITEM 16C. Principal Accountant Fees and Services 77 ITEM 16D. Exemptions from the Listing Standards for Audit Committees 78 ITEM 16E. Purchase of Equity Securities by the Issuer and Affiliated Purchasers 78 ITEM 16F. Changes In Registrant’s Certifying Accountant 78 ITEM 16G. Corporate Governance 78 ITEM 16H. Mine Safety Disclosure 79 PART III 79 ITEM 17. Financial Statements 79 ITEM 18. Financial Statements 79 ITEM 19. Exhibits 79 - ii - INTRODUCTION Magal Security Systems Ltd. is a leading international solutions provider of safety, security, site management and intelligence gathering and compilation solutions and products.Based on more than 35 years of experience and interaction with customers, we have developed a unique set of solutions and products, optimized for perimeter, outdoor and general security applications.Our turnkey solutions are typically integrated and managed by sophisticated modular command and control software, supported by expert systems for real-time decision support.Our broad portfolio of critical infrastructure protection and site protection technologies includes a variety of smart barriers and fences, fence mounted detectors, virtual gates, buried and concealed detection systems and a sophisticated protection package for sub-surface intrusion.As a world class innovator in the development of closed circuit television, intelligence video analysis and motion detection technology for outdoor operation, we have successfully installed customized solutions and products in more than 75 countries worldwide.Our ordinary shares are traded on the NASDAQ Global Market under the symbol “MAGS”.Our website is www.magal-s3.com.The information on our website is not incorporated by reference into this annual report.As used in this annual report, the terms “we,” “us” and “our” mean Magal Security Systems Ltd. and its subsidiaries, unless otherwise indicated. ULTRAWAVE, E-FIELD, FLARE, FLEXPI, FLEXPS, GUIDAR, INTELLI-FIELD, LOGO DESIGN (old Senstar), MISCELLANEOUS DESIGN (Stellar logo), OMNITRAX, PANTHER, PERIMITRAX, PINPOINTER, REPELS, S DESIGN, SENNET, SENSTAR, SENSTAR & DESIGN, SENSTAR-STELLAR, SENSTAR-STELLAR & DESIGN, SENTIENT, AND XFIELD are registered trademarks and FORTIS, PIPEGUARD, DTR, MAESTRO DB, INTELLI-FLEX, INTELLIFIBER, STARLED, STARNET, ARMOURFLEX, FLASH, the Magal logo and all other marks used to identify particular products and services associated with our businesses are unregistered trademarks.Any other trademarks and trade names appearing in this annual report are owned by their respective holders. Our consolidated financial statements appearing in this annual report are prepared in U.S. dollars and in accordance with generally accepted accounting principles in the United States, or U.S. GAAP.All references in this annual report to “dollars” or “$” are to U.S. dollars and all references in this annual report to “NIS” are to New Israeli Shekels.The representative exchange rate between the NIS and the dollar as published by the Bank of Israel and effective on December 31, 2012 was NIS 3.733 per $1.00. Statements made in this annual report concerning the contents of any contract, agreement or other document are summaries of such contracts, agreements or documents and are not complete descriptions of all of their terms.If we filed any of these documents as an exhibit to this annual report or to any registration statement or annual report that we previously filed, you may read the document itself for a complete description of its terms. This Annual Report on Form 20-F contains various “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, and within the Private Securities Litigation Reform Act of 1995, as amended.Such forward-looking statements reflect our current view with respect to future events and financial results.Forward-looking statements usually include the verbs, “anticipates,” “believes,” “estimates,” “expects,” “intends,” “plans,” “projects,” “understands" and other verbs suggesting uncertainty.We remind readers that forward-looking statements are merely predictions and therefore inherently subject to uncertainties and other factors and involve known and unknown risks that could cause the actual results, performance, levels of activity, or our achievements, or industry results, to be materially different from any future results, performance, levels of activity, or our achievements expressed or implied by such forward-looking statements.Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date hereof.We undertake no obligation to publicly release any revisions to these forward-looking statements to reflect events or circumstances after the date hereof or to reflect the occurrence of unanticipated events.We have attempted to identify additional significant uncertainties and other factors affecting forward-looking statements in the Risk Factors section which appears in Item 3.D “Key Information -Risk Factors.” - iii - PART I ITEM 1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS Not applicable. ITEM 2. OFFER STATISTICS AND EXPECTED TIMETABLE Not applicable. ITEM 3. KEY INFORMATION A.Selected Consolidated Financial Data. The following selected consolidated financial data for and as of the five years ended December 31, 2012 are derived from our audited consolidated financial statements which have been prepared in accordance with U.S. GAAP.We have derived the following selected consolidated financial data as of December31, 2011 and 2012 and for each of the years ended December31, 2010, 2011 and 2012 from our consolidated financial statements set forth elsewhere in this annual report that have been prepared in accordance with U.S. GAAP.We have derived the following selected consolidated financial data as of December31, 2008, 2009 and 2010 and for each of the years ended December31, 2008 and 2009 from our audited consolidated financial statements not included in this annual report.The selected consolidated financial data set forth below should be read in conjunction with and are qualified entirely by reference to Item 5 “Operating and Financial Review and Prospects” and our audited consolidated financial statements and notes thereto included elsewhere in this annual report. Revenues $ Cost of revenues Gross profit Operating expenses: Research and development, net Selling and marketing General and administrative Impairment of goodwill and other intangible assets - Post employment and termination benefits - Other income - - - ) - Total operating expenses Operating income (loss) Financial expenses (income), net ) Income (loss) before income taxes ) ) ) Income taxes Income (loss) from continuing operations ) ) ) Income (loss) from discontinued operations, net ) - - - Net income (loss) $ ) $ ) $ ) $ $ Less: net income (loss) attributable to non-controlling interest - 54 ) - - Net income (loss) attributable to Magal’s shareholders $ ) $ ) $ ) $ $ Basic and diluted net earnings (loss) per share from continuing operations $ ) $ ) $ ) $ $ Basic and diluted net earnings (loss) per share from discontinued operations ) - - - Basic and diluted net earnings (loss) per share $ ) $ ) $ ) $ $ Weighted average number of ordinary shares used in computing basic net earnings per share Weighted average number of ordinary shares used in computing diluted net earnings per share In September 2009, our Board of Directors resolved to discontinue the operations of the European integration subsidiary that we acquired in September 2007.The subsidiary was sold in December 2009.Accordingly, operating results and cash flows for the years ended December 31, 2008 and 2009, as well as the capital gain resulting from the sale, were reclassified to disclose the results of that subsidiary as discontinued operations. Consolidated statements of Comprehensive Income: Net income (loss) $ ) $ ) $ ) $ $ Realized foreign currency translation adjustments from subsidiary - ) - - ) Realized loss from available-for-sale securities - Foreign currency translation adjustments ) ) Total comprehensive income (loss) $ ) $ $ ) $ $ Less - comprehensive loss attributable to non-controlling interests - 54 ) - - Comprehensive income (loss) attributable to Magal shareholders' $ ) $ $ ) $ $ Consolidated Balance Sheets Data: Cash and cash equivalents $ Short and long-term bank deposits,restricted deposits, marketable securities and escrow deposit Working capital Total assets Short-term bank credit (including current maturities of long-term loans) Long-term bank loans 50 38 6 Loan from related party - Total shareholders’ equity Ordinary shares issued and outstanding B. Capitalization and Indebtedness. Not applicable. - 2 - C. Reasonsfor the Offer and Use of Proceeds. Not applicable. D. Risk Factors. Investing in our ordinary shares involves a high degree of risk and uncertainty.You should carefully consider the risks and uncertainties described below before investing in our ordinary shares.If any of the following risks actually occurs, our business, prospects, financial condition and results of operations could be harmed.In that case, the value of our ordinary shares could decline, and you could lose all or part of your investment. Risks Related to Our Business We have a history of operating losses and may not be able to achieve and sustain profitable operations.We may not have sufficient resources to fund our operations in the future. Although we had profitable operations in 2011 and 2012 after three years of losses, there can be no assurance that we will continue to operate profitably in the future.If we do not generate sufficient cash from operations, we will be required to obtain additional financing or reduce our level of expenditure.Such financing may not be available in the future, or, if available, may not be on terms favorable to us.If adequate funds are not available to us, our business, and results of operations and financial condition will be materially and adversely affected. We depend on large orders from a relatively small number of customers for a substantial portion of our revenues.The loss of one or more of our key customers could result in a loss of a significant amount of our revenues. A relatively small number of customers account for a large percentage of our revenues.For example, revenues generated from sales to the Israeli Ministry of Defense, or MOD, and the Israeli Defense Forces, or IDF, accounted for 13.4%, 7.8% and 9% of our revenues, for the years ended December31, 2010, 2011 and 2012, respectively.In addition, the provision of the perimeter security and command and control solutions for the 2012 Africa Cup of Nations in the Gabonese Republic, or Gabonese Republic Project, accounted for 34.8% and 6.7% of our revenues in 2011 and 2012, respectively, and the revenues from the provision of the perimeter security solution to the port of Mombasa, Kenya accounted for 19.3% of our revenues in 2012.During 2012, we completed the Gabonese Republic Project, and we do not expect to receive any future revenues from this project. We also expect that our revenues from the port of Mombasa project will decline to $7.8 million in 2013. The MOD, the IDF or any of our other major continuing customers may not maintain their volume of business with us or, if such volume is reduced, other customers generating similar revenues may not replace the lost business.The loss of one or more of our key customers without replacement by a customer or customers generating similar revenues would adversely affect our financial results.Any unanticipated delays in a customer project, changes in customer requirements or priorities during the project implementation period, or a customer’s decision to cancel a project, may adversely impact our operating results and financial performance. Our revenues and operating results may vary from quarter to quarter. We receive large orders from a relatively small number of customers and our revenues and operating results are subject to substantial periodic variations.Individual orders from customers can represent a substantial portion of our revenues in any one period and significant revenues from a customer during one period may not be followed by additional revenues from the same customer in subsequent periods.As a result, our revenues and operating results for a specific period may not be indicative of our future performance and quarter-to-quarter comparisons of our operating results may not be meaningful, making it difficult for investors to evaluate our future prospects based on the results of any quarter.In addition, we have a limited order backlog that is generally composed of orders that are fulfilled within a period of three to twelve months after receipt, which makes revenues in any quarter substantially dependent upon orders received in prior quarters. - 3 - We may not be able to complete the implementation of our 2010 strategic plan and may not be able to successfully expand our business activity and increase our sales. In June 2010, we adopted a strategic plan in an effort to reduce expenses and increase our business activity and sales.We determined to focus our business on our sensor activity, broaden our sales channels and close certain technology gaps in response to new demands in the market place.Among the steps taken in 2011 and 2012 to implement our strategic plan were the establishment of a new joint venture in India, the entry into new business arrangements in Russia and the entry into additional original equipment manufacturer, or OEM, agreements with respect to certain of our products.We intend to further implement the plan though organic growth or the acquisition of, or investment in, businesses, products and technology that complement our business.In January 2013, we acquired WebSilicon Networks Integration Ltd., or WebSilicon, to expand our product offerings to provide cyber protection solutions to our existing and new customers.We also intend to improve our presence in selected territories in order to increase our exposure to small and medium size business opportunities as a solution provider. We may not be able to implement our strategic plan and may not be able to successfully expand our business activity and increase our sales.If we are successful in the implementation of our strategic plan, we may be required to hire additional employees in order to meet customer demands, and if we are unable to attract or retain qualified employees, our business could be adversely affected. We may not be able to consummate any acquisitions or investments in the future or realize the benefits of such acquisitions and investments, if consummated. As part of our growth strategy, we intend to acquire or invest in complementary (including competitive) businesses, products and technologies.We may not be able to consummate any acquisition or investment in the future.Our failure to successfully integrate the operations of an acquired business or to retain key employees of acquired businesses and integrate and manage our growth may have a material adverse effect on our business, financial condition, results of operation or prospects.We may not be able to realize the anticipated benefits of any acquisition.Moreover, future acquisitions by us could result in potentially dilutive issuances of our equity securities, the incurrence of debt and contingent liabilities and amortization expenses related to identifiable intangible assets, any of which could materially adversely affect our operating results and financial position.Acquisitions also involve other risks, including risks inherent in entering markets in which we have no or limited prior experience. Our revenues depend on government procurement procedures and practices.A substantial decrease in our customers’ budgets would adversely affect our results of operations. Our products are primarily sold to governmental agencies, governmental authorities and government-owned companies, many of which have complex and time consuming procurement procedures.A substantial period of time often elapses from the time we begin marketing a product until we actually sell that product to a particular customer.In addition, our sales to governmental agencies, authorities and companies are directly affected by these customers’ budgetary constraints and the priority given in their budgets to the procurement of our products.A decrease in governmental funding for our customers’ budgets would adversely affect our results of operations.This risk is heightened during periods of global economic slowdown. Accordingly, governmental purchases of our systems, products and services may decline in the future as the governmental purchasing agencies may terminate, reduce or modify contracts or subcontracts if: · their requirements or budgetary constraints change; · they cancel multi-year contracts and related orders if funds become unavailable; · they shift spending priorities into other areas or for other products; or · they adjust contract costs and fees on the basis of audits. Any such event may have a material adverse effect on us. - 4 - Increased competition and bid protests in a budget-constrained environment may make it more difficult to maintain our financial performance. A substantial portion of our business is awarded through competitive bidding. Governments increasingly have relied upon competitive contract award types and multi-award contracts, which has the potential to create pricing pressure and increase our cost by requiring that we submit multiple bids and proposals. The competitive bidding process entails substantial costs and managerial time to prepare bids and proposals for contracts that may not be awarded to us or may be split among competitors. Following award, we may encounter significant expenses, delays, contract modifications, or even loss of the contract if our competitors protest or challenge contracts that are awarded to us. Multi-award contracts require that we make sustained efforts to obtain task orders under the contract. In October 2012, we applied to participate in a MOD experimental program with respect to the Israeli border security fence.In order to participate in this program, we invested significant resources in developing the product and related technology and conducted internal tests.Our participation in the proposed MOD program is pending approval, which we believe will eventually be granted to one or two suppliers. If not selected, we will lose the resources already invested in the technology and our market share in the perimeter security fence market in Israel will be adversely affected. Because competition in our industry is intense, our business, operating results and financial condition may be adversely affected. The global market for safety, security, site management solutions and products is highly fragmented and intensely competitive.It is characterized by rapidly changing technology, frequent new product introductions and rapidly changing customer requirements.We compete principally in the market for perimeter intrusion detection systems, or PIDS, and turnkey projects and solutions.Some of our competitors and potential competitors have greater research, development, financial and personnel resources, including governmental support.We cannot assure you that we will be able to maintain the quality of our products relative to those of our competitors or continue to develop and market new products effectively. Continued competitive pressures could cause us to lose significant market share. Our business involves significant risks and uncertainties that may not be covered by indemnity or insurance. A significant portion of our business relates to designing, developing, and manufacturing advanced security, site management and intelligence gathering systems and products.New technologies may be untested or unproven. Failure of some of these products and services could result in extensive loss of life or property damage. Accordingly, we also may incur liabilities that are unique to our products and services. In some, but not all circumstances, we may be entitled to certain legal protections or indemnifications from our customers, either through regulatory protections, contractual provisions or otherwise. The amount of insurance coverage that we maintain may not be adequate to cover all claims or liabilities, and it is not possible to obtain insurance to protect against all operational risks and liabilities. Substantial claims resulting from an accident, failure of our products or services, or other incident, or liability arising from our products and services in excess of any indemnity and our insurance coverage (or for which indemnity or insurance is not available or not obtained) could adversely impact our financial condition, cash flows, or operating results. Any accident, even if fully indemnified or insured, could negatively affect our reputation among our customers and the public, and make it more difficult for us to compete effectively. It also could affect the cost and availability of adequate insurance in the future. The market for our products is characterized by changing technology, requirements, standards and products, and we may be adversely affected if we do not respond promptly and effectively to these changes. The market for our products is characterized by evolving technologies, changing industry standards, changing regulatory environments, frequent new product introductions and rapid changes in customer requirements.The introduction of products embodying new technologies and the emergence of new industry standards and practices can render existing products obsolete and unmarketable.Our future success will depend on our ability to enhance our existing products and to develop and introduce, on a timely and cost-effective basis, new products and product features that keep pace with technological developments and emerging industry standards and address the increasingly sophisticated needs of our customers. - 5 - In the future: · we may not be successful in developing and marketing new products or product features that respond to technological change or evolving industry standards; · we may experience difficulties that could delay or prevent the successful development, introduction and marketing of these new products and features; or · our new products and product features may not adequately meet the requirements of the marketplace and achieve market acceptance. If we are unable to respond promptly and effectively to changing technologies and market requirements, we will be unable to compete effectively in the future. Unfavorable global economic conditions may adversely affect our customers, which directly impact our business and results of operations. Our operations and performance depend on our target customers, including those from the governmental sector, having adequate resources to purchase our products.The turmoil in the credit markets and the global economic downturn that commenced in 2008 and intensified during 2011 and 2012 generally adversely impacted our target customers.Companies and governmental authorities reduced and may continue to reduce their purchasing activities in response to a lack of credit, economic uncertainty, budget deficits and concern about the stability of markets in general, and have reduced or delayed purchases of our products.During 2011 and 2012, several European countries encountered severe economic difficulties which affected the entire Euro-zone economy.The financial crisis, among other things, resulted in the down grade of the credit worthiness of several countries in Europe, which affected our customers’ ability and budget to perform projects within these territories. The financial and economic instability in the western hemisphere has impacted our sales in Europe and North America and if such economic and market conditions remain uncertain or weaken further, our financial condition and operating results may be materially adversely affected. If the global economic slowdown worsens, we may be required in the future to record impairment charges relating to the carrying value of our intangible assets and goodwill, increase our reserves for doubtful accounts and further write-down our tax assets.In addition, the fair value of some of our assets may decrease as a result of an uncertain economy and as a result, we may be required to record impairment charges in the future.If global economic and market conditions or economic conditions in key markets remain uncertain or weaken further, our financial condition and operating results may be materially adversely affected. We may be adversely affected by our long sales cycles. We have in the past and expect in the future to experience long time periods between initial sales contacts and the execution of formal contracts for our products and completion of product installations.The cycle from first contact to revenue generation in our business involves, among other things, selling the concept of our technology and products, developing and implementing a pilot program to demonstrate the capabilities and accuracy of our products, negotiating prices and other contract terms, and, finally, installing and implementing our products on a full-scale basis.This cycle entails a substantial period of time, sometimes as much as one or more years, and the lack of revenues during this cycle and the expenses involved in bringing new sales to the point of revenue generation may put a substantial strain on our resources. Our failure to retain and attract personnel could harm our business, operations and product development efforts. Our products require sophisticated research and development, marketing and sales and technical customer support.Our success depends on our ability to attract, train and retain qualified research and development, marketing and sales and technical customer support personnel.Competition for personnel in all of these areas is intense and we may not be able to hire sufficient personnel to achieve our goals or support the anticipated growth in our business.If we fail to attract and retain qualified personnel, our business, operations and product development efforts would suffer. - 6 - Our financial results may be significantly affected by currency fluctuations. Most of our sales are made in North America, Europe, Africa and Israel.Our revenues are primarily denominated in dollars, Euros and NIS, while a portion of our expenses, primarily labor expenses, is incurred in NIS and Canadian Dollars.Additionally, certain assets, especially trade receivables, as well as part of our liabilities are denominated in NIS.As a result, fluctuations in rates of exchange between the dollar and non-dollar currencies may affect our operating results and financial condition.The dollar cost of our operations in Israel may be adversely affected by the appreciation of the NIS against the dollar.In addition, the value of our non-dollar revenues could be adversely affected by the depreciation of the dollar against such currencies.In 2010 and 2012, the NIS appreciated by approximately 6.0% and 2.3%, respectively, against the dollar, while in 2011 the NIS depreciated by approximately 7.7% against the dollar.In 2012, the Euro appreciate against the dollar by 2%, while in 2010 and 2011, the Euro depreciated against the dollar by 7.4% and 3.2%, respectively.In addition, the dollar cost of our operations in Canada is influenced by the exchange rate between the dollar and the Canadian dollar.In 2010 and 2012, the Canadian dollar appreciated against the dollar by 4.9% and 2.6%, respectively, while in 2011 the Canadian dollar depreciated by approximately 2.3% against the dollar.During the years ended December 31, 2010 and 2012, foreign currency fluctuations had an adverse impact on our results of operations and we recorded foreign exchange losses, net of $199,000 and $530,000, respectively.In 2011, foreign currency fluctuations had a positive impact on our results of operations and we recorded foreign exchange income, net of $1,394,000.Our results of operations may continue to be materially affected by currency fluctuations in the future. If we do not receive Israeli MOD approvals necessary for us to export the products we produce in Israel, our revenues may significantly decrease. Israel’s defense export policy regulates the sale of a number of our systems and products.Current Israeli policy encourages export to approved customers of defense systems and products, such as ours, as long as the export is consistent with Israeli government policy.A license is required to initiate marketing activities.We are also required to obtain a specific export license for any hardware exported from Israel.We may not be able to receive all the required permits and licenses for which we may apply in the future.If we do not receive the required permits for which we apply, our revenues may decrease. We are subject to laws regulating export of “dual use” items (items that are typically sold in the commercial market, but that also may be used in the defense market) and defense export control legislation.Additionally, our participation in governmental procurement processes in Israel and other countries is subject to specific regulations governing the conduct of the process of procuring defense contracts.Furthermore, solicitations for procurements by governmental purchasing agencies in Israel and other countries are governed by laws, regulations and procedures relating to procurement integrity, including avoiding conflicts of interest and corruption in the procurement process.We may not be able to respond quickly and effectively to changing laws and regulations and any failure to comply with such laws and regulations may subject us to significant liability and penalties. Reduction in Israeli government spending or changes in priorities for homeland security products may adversely affect our financial condition, operating results and prospects. Historically, a significant portion of our revenues were from sales to the MOD and IDF and our financial condition, operating results and prospects would be adversely affected by Israeli government budget cutbacks or spending reductions.The award of additional contracts from the Israeli government could be adversely affected by spending reductions or budget cutbacks at government agencies that currently use or are likely to use our products.Our programs may be affected in the future if there is a reduction in Israeli government defense spending for our programs or a change in priorities to products other than ours.Accordingly, changes in government contracting policies, budgetary constraints and delays or changes in the appropriations process could have an adverse effect on our business, financial condition and results of operations. - 7 - We face risks associated with doing business in international markets. A large portion of our sales is to markets outside of Israel.For the years ended December 31, 2010, 2011 and 2012, approximately 80.2%, 88.6% and 86.9%, respectively, of our revenues were derived from sales to markets outside of Israel.A key component of our strategy is to continue to expand in such international markets.Our international sales efforts are affected by costs associated with the shipping of our products and risks inherent in doing business in international markets, including: · different and changing regulatory requirements in the jurisdictions in which we currently operate or may operate in the future; · fluctuations in foreign currency exchange rates; · export restrictions, tariffs and other trade barriers; · difficulties in staffing, managing and supporting foreign operations; · longer payment cycles; · difficulties in collecting accounts receivable; · political and economic changes, hostilities and other disruptions in regions where we currently sell or products or may sell our products in the future; and · seasonal reductions in business activities. Negative developments in any of these areas in one or more countries could result in a reduction in demand for our products, the cancellation or delay of orders already placed, difficulty in collecting receivables, and a higher cost of doing business, any of which could adversely affect our business, results of operations or financial condition. We have significant operations in countries that may be adversely affected by political or economic instability, corruption, major hostilities or acts of terrorism. We are a global security company with worldwide operations. Although approximately 48% of our sales are generated in Israel, North America and Western Europe, we expect to derive an increasing portion of our sales and future growth from other regions such as Africa, India, Latin America and Central and Eastern Europe, which may be more susceptible to political or economic instability. In addition, in many less-developed markets, we rely heavily on third-party distributors and other agents for the marketing and distribution of our products and solutions. Many of these third parties do not have internal compliance resources comparable to ours. Business activities in many of these markets have historically been more susceptible to corruption.If our efforts to screen third-party agents and detect cases of potential misconduct fail, we could be held responsible for the noncompliance of these third parties under applicable laws and regulations, which may have a material adverse effect on our reputation and our business, financial condition and results of operations. In addition, as a company is registered with the Securities and Exchange Commission, or the SEC, we are subject to the regulations imposed by the Foreign Corrupt Practices Act, or FCPA, which generally prohibits registrants and their intermediaries from making improper payments to foreign officials for the purpose of obtaining or keeping business or obtaining an improper business benefit. We have adopted policies and procedures to promote compliance with the FCPA, but we may be held liable for actions taken by our strategic or local partners or agents even though these partners or agents may not themselves be subject to the FCPA. Any determination that we have violated the FCPA could materially and adversely affect our business, results of operations, and cash flows. Significant portions of our operations are conducted outside the markets in which our products and solutions are manufactured or generally sold, and accordingly, we often export a substantial number of products into such markets. We may, therefore, be denied access to potential customers or suppliers or denied the ability to ship products from any of our subsidiaries into the countries in which we currently operate or wish to operate, as a result of economic, legislative, political and military conditions, including hostilities and acts of terrorism, in such countries. Breaches of network or information technology security, natural disasters or terrorist attacks could have an adverse effect on our business. Cyber attacks or other breaches of network or information technology (IT) security, natural disasters, terrorist acts or acts of war may cause equipment failures or disrupt our systems and operations. We may be subject to attempts to breach the security of our networks and IT infrastructure through cyber attack, malware, computer viruses and other means of unauthorized access. While we maintain insurance coverage for some of these events, the potential liabilities associated with these events could exceed the insurance coverage we maintain. A failure to protect the privacy of customer and employee confidential data against breaches of network or IT security could result in damage to our reputation.To date, we have not been subject to cyber attacks or other cyber incidents which, individually or in the aggregate, resulted in a material impact to our operations or financial condition. - 8 - We may not be able to protect our proprietary technology and unauthorized use of our proprietary technology by third parties may impair our ability to compete effectively. Our success and ability to compete depend in large part upon protecting our proprietary technology.We have 15 patents and have 3 patent applications pending.We also rely on a combination of trade secret and copyright law and confidentiality, non-disclosure and assignment-of-inventions agreements to protect our proprietary technology.It is our policy to protect our proprietary rights in our products and operations through contractual obligations, including confidentiality and non-disclosure agreements with certain employees, distributors and agents, suppliers and subcontractors.These measures may not be adequate to protect our technology from third-party infringement, and our competitors may independently develop technologies that are substantially equivalent or superior to ours.Additionally, our products may be sold in foreign countries that provide less protection to intellectual property than that provided under U.S. or Israeli laws. Claims that our products infringe upon the intellectual property of third parties may require us to incur significant costs, enter into licensing agreements or license substitute technology. Third parties may in the future assert infringement claims against us or claims asserting that we have violated a patent or infringed upon a copyright, trademark or other proprietary right belonging to them.Any infringement claim, even one without merit, could result in the expenditure of significant financial and managerial resources to defend against the claim.In addition, we purchase components for our turnkey products from independent suppliers.Certain of these components contain proprietary intellectual property of these independent suppliers.Third parties may in the future assert claims against our suppliers that such suppliers have violated a patent or infringed upon a copyright, trademark or other proprietary right belonging to them.If such infringement by our suppliers or us were found to exist, a party could seek an injunction preventing the use of their intellectual property.Moreover, a successful claim of product infringement against us or a settlement could require us to pay substantial amounts or obtain a license to continue to use such technology or intellectual property.Infringement claims asserted against us could have a material adverse effect on our business, operating results and financial condition. Undetected defects in our products may increase our costs and impair the market acceptance of our products. The development, enhancement and implementation of our complex systems entail substantial risks of product defects or failures.Despite testing by us and our customers, errors may be found in existing or new products, resulting in delay or loss of revenues, warranty expense, loss of market share or failure to achieve market acceptance.Moreover, the complexities involved in implementing our systems entail additional risks of performance failures.We may encounter substantial delays or other difficulties due to such complexities.Any such occurrence could have a material adverse effect upon our business, financial condition and results of operations.In addition, the potential harm to our reputation that may result from product defects or implementation errors could be damaging to us. If subcontractors and suppliers terminate our arrangements with them, or amend them in a manner detrimental to us, we may experience delays in production and implementation of our products and our business may be adversely affected. We acquire most of the components utilized in our products, including our turnkey solutions, from a limited number of suppliers.We may not be able to obtain such items from these suppliers in the future or we may not be able to obtain them on satisfactory terms.Temporary disruptions of our manufacturing operations would result if we were required to obtain materials from alternative sources, which may have an adverse effect on our financial results.In addition, the installation of our fence mounted vibration detection systems in Israel is outsourced primarily to two subcontractors.If either or both of such subcontractors were to be unable or unwilling to continue to perform such services, we would have to identify and qualify one or more substitute subcontractors to perform such services.This could cause delays in the implementation of our fence mounted vibration detection systems in Israel, the costs associated with installing such systems may increase and our business may be adversely affected. - 9 - We currently benefit from government programs and tax benefits that may be discontinued or reduced in the future, which would increase our future tax expenses. We currently benefit from grants and tax benefits under Israeli government programs, which require us to meet specified conditions, including, but not limited to, making specified investments from our equity in fixed assets and paying royalties with respect to grants received.In addition, some of these programs restrict our ability to manufacture particular products or transfer particular technology outside of Israel.We also benefit from tax credits pursuant to the Scientific Research and Experimental Development Tax incentive Program in Canada. If we fail to comply with the conditions imposed by the Israeli law or the Canadian tax program in the future, the benefits we receive could be cancelled and we could be required to refund any payments previously received under these programs, including any accrued interest, or pay increased taxes or royalties.Such a result would adversely affect our results of operations and financial condition. The Israeli government has reduced the benefits available under these programs in recent years and these programs and benefits may be discontinued or curtailed in the future.If the Israeli government or the Canadian government ends these programs and benefits, our business, financial condition, results of operations and net income could be materially adversely affected. We may fail to maintain effective internal control over financial reporting, which could result in material misstatements in our financial statements. The Sarbanes-Oxley Act of 2002 imposes certain duties on us and our executives and directors.Our efforts to comply with the requirements of Section 404 of the Sarbanes-Oxley Act of 2002 governing internal controls and procedures for financial reporting have resulted in increased general and administrative expense and a diversion of management time and attention, and we expect these efforts to require the continued commitment of significant resources.Section404 of the Sarbanes-Oxley Act requires management’s annual review and evaluation of our internal control over financial reporting in connection with the filing of the annual report on Form 20-F for each fiscal year.We may identify material weaknesses or significant deficiencies in our internal control over financial reporting.Failure to maintain effective internal control over financial reporting could result in material misstatements in our financial statements.Any such failure could also adversely affect the results of our management’s evaluations and annual auditor reports regarding the effectiveness of our internal control over financial reporting.Failure to maintain effective internal control over financial reporting could result in investigation or sanctions by regulatory authorities and could have a material adverse effect on our operating results, investor confidence in our reported financial information and the market price of our ordinary shares. Risks Relating to Our Ordinary Shares Volatility of the market price of our ordinary shares could adversely affect our shareholders and us. The market price of our ordinary shares has been, and is likely to be, highly volatile and could be subject to wide fluctuations in response to numerous factors, including the following: · actual or anticipated variations in our quarterly operating results or those of our competitors; · announcements by us or our competitors of technological innovations or new and enhanced products; · developments or disputes concerning proprietary rights; · introduction and adoption of new industry standards; · changes in financial estimates by securities analysts; · market conditions or trends in our industry; · changes in the market valuations of our competitors; · announcements by us or our competitors of significant acquisitions; - 10 - · entry into strategic partnerships or joint ventures by us or our competitors; · additions or departures of key personnel; · political and economic conditions, such as a recession or interest rate or currency rate fluctuations or political events; and · other events or factors in any of the countries in which we do business, including those resulting from war, incidents of terrorism, natural disasters or responses to such events. In addition, the stock market in general, and the market for Israeli companies and home security companies in particular, has been highly volatile.Many of these factors are beyond our control and may materially adversely affect the market price of our ordinary shares, regardless of our performance.In the past, following periods of market volatility, shareholders have often instituted securities class action litigation relating to the stock trading and price volatility of the company in question.If we were involved in any securities litigation, it could result in substantial cost to us to defend and divert resources and the attention of management from our business. We do not expect to distribute dividends in the foreseeable future. We currently intend to retain our current and any future earnings to finance operations and expand our business and, therefore, do not expect to pay any dividends in the foreseeable future.According to the Israeli Companies Law, a company may distribute dividends out of its profits (as defined by the Israeli Companies Law), provided that there is no reasonable concern that such dividend distribution will prevent the company from paying all its current and foreseeable obligations, as they become due, or otherwise upon the permission of the court.The declaration of dividends is subject to the discretion of our board of directors and would depend on various factors, including our operating results, financial condition, future prospects and any other factors deemed relevant by our board of directors.You should not rely on an investment in our company if you require dividend income from your investment. Risks Relating to Our Location in Israel Political, economic and military instability in Israel may disrupt our operations and negatively affect our business condition, harm our results of operations and adversely affect our share price. We are incorporated under the laws of, and our principal executive offices and manufacturing and research and development facilities are located in, the State of Israel. As a result, political, economic and military conditions affecting Israel directly influence us. Any major hostilities involving Israel, a full or partial mobilization of the reserve forces of the Israeli army, the interruption or curtailment of trade between Israel and its present trading partners, or a significant downturn in the economic or financial condition of Israel could adversely affect our business, financial condition and results of operations. Since its establishment in 1948, Israel has been involved in a number of armed conflicts with its Arab neighbors and a state of hostility, varying from time to time in intensity and degree, has continued into 2013. Also, since 2011, riots and uprisings in several countries in the Middle East and neighboring regions have led to severe political instability in several neighboring states and to a decline in the regional security situation. Such instability may affect the local and global economy, could negatively affect business conditions and, therefore, could adversely affect our operations. In addition, Iran has threatened to attack Israel and is widely believed to be developing nuclear weapons. Iran is also believed to have a strong influence among extremist groups in areas that neighbor Israel, such as Hamas in Gaza and Hezbollah in Lebanon.To date, these matters have not had any material effect on our business and results of operations; however, the regional security situation and worldwide perceptions of it are outside our control and there can be no assurance that these matters will not negatively affect us in the future. Furthermore, we could be adversely affected by the interruption or reduction of trade between Israel and its trading partners.Some countries, companies and organizations continue to participate in a boycott of Israeli companies and others doing business with Israel or with Israeli companies.As a result, we are precluded from marketing our products to these countries, companies and organizations.Foreign government defense export policies towards Israel could also make it more difficult for us to obtain the export authorizations necessary for our activities.Also, over the past several years there have been calls in Europe and elsewhere to reduce trade with Israel.Restrictive laws, policies or practices directed towards Israel or Israeli businesses may have an adverse impact on our operations, our financial results or the expansion of our business. - 11 - Our results of operations may be negatively affected by the obligation of our personnel to perform reserve military service. Many of our employees and some of our directors and officers in Israel are obligated to perform annual reserve duty in the Israeli Defense Forces and may be called for active duty under emergency circumstances at any time.If a military conflict or war arises, these individuals could be required to serve in the military for extended periods of time.Our operations could be disrupted by the absence for a significant period of one or more of our executive officers or key employees or a significant number of other employees due to military service.Any disruption in our operations could adversely affect our business. The rights and responsibilities of the shareholders are governed by Israeli law and differ in some respects from the rights and responsibilities of shareholders under U.S. law. We are incorporated under Israeli law.The rights and responsibilities of holders of our ordinary shares are governed by our memorandum of association and articles of association and by Israeli law.These rights and responsibilities differ in some respects from the rights and responsibilities of shareholders in typical U.S. corporations.In particular, a shareholder of an Israeli company has a duty to act in good faith in exercising his or her rights and fulfilling his or her obligations toward the company and other shareholders and to refrain from abusing his power in the company, including, among other things, in voting at the general meeting of shareholders on certain matters.Israeli law provides that these duties are applicable in shareholder votes on, among other things, amendments to a company's articles of association, increases in a company’s authorized share capital, mergers and interested party transactions requiring shareholder approval.In addition, a controlling shareholder of an Israeli company or a shareholder who knows that it possesses the power to determine the outcome of a shareholder vote or who has the power to appoint or prevent the appointment of a director or executive officer in the company has a duty of fairness toward the company.However, Israeli law does not define the substance of this duty of fairness.Because Israeli corporate law has undergone extensive revision in recent years, there is little case law available to assist in understanding the implications of these provisions that govern shareholder behavior. Our shareholders generally may have difficulties enforcing a U.S. judgment against us, our executive officers and directors and some of the experts named in this annual report, or asserting U.S. securities law claims in Israel. We are incorporated in Israel and all of our executive officers and directors named in this annual report reside outside the United States. Service of process upon them may be difficult to effect within the United States. Furthermore, since substantially all of our assets and all of our directors and officers are located outside the United States, any judgment obtained in the United States against us or these individuals may not be collectible within the United States and may not be enforced by an Israeli court. It also may be difficult for you to assert U.S. securities law claims in original actions instituted in Israel. There is doubt as to the enforceability of civil liabilities under the Securities Act and the Securities Exchange Act in original actions instituted in Israel.However, subject to certain time limitations and other conditions, Israeli courts may enforce final judgments of United States courts for liquidated amounts in civil matters, including judgments based upon the civil liability provisions of those and similar acts. As a foreign private issuer whose shares are listed on the NASDAQ Global Market, we may follow certain home country corporate governance practices instead of certain NASDAQ requirements.We follow Israeli law and practice instead of NASDAQ rules regarding the director nomination process, compensation of executive officers and the requirement that our independent directors have regularly scheduled meetings at which only independent directors are present. As a foreign private issuer whose shares are listed on the NASDAQ Global Market, we are permitted to follow certain home country corporate governance practices instead of certain requirements of The NASDAQ Stock Market Rules.We follow Israeli law and practice instead of NASDAQ rules regarding the director nomination process, compensation of executive officers and the requirement that our independent directors have regularly scheduled meetings at which only independent directors are present.As a foreign private issuer listed on the NASDAQ Global Market, we may also follow home country practice with regard to, among other things, the composition of the board of directors and quorum at shareholders’ meetings.In addition, we may follow home country practice instead of the NASDAQ requirement to obtain shareholder approval for certain dilutive events (such as for the establishment or amendment of certain equity-based compensation plans, an issuance that will result in a change of control of the company, certain transactions other than a public offering involving issuances of a 20% or more interest in the company and certain acquisitions of the stock or assets of another company).A foreign private issuer that elects to follow a home country practice instead of NASDAQ requirements must submit to NASDAQ in advance a written statement from an independent counsel in such issuer’s home country certifying that the issuer’s practices are not prohibited by the home country’s laws.In addition, a foreign private issuer must disclose in its annual reports filed with the SEC, each such requirement that it does not follow and describe the home country practice followed by the issuer instead of any such requirement.Accordingly, our shareholders may not be afforded the same protection as provided under NASDAQ’s corporate governance rules. - 12 - ITEM 4. Information on the Company A. History and Development of the Company. We were incorporated under the laws of the State of Israel on March27, 1984 under the name Magal Security Systems Ltd.We are a public limited liability company under the Israeli Companies Law, 5739-1999, and operate under this law and associated legislation.Our principal executive offices and primary manufacturing and research and development facilities are located near Tel Aviv, Israel, in the Yehud Industrial Zone.Our mailing address is P.O. Box 70, Industrial Zone, Yehud 56100, Israel and our telephone number is +972-3-539-1444.Our agent for service of process in the United States is Senstar Inc.,13800 Coppermine Road, Second Floor, Herndon, Virginia 20171.Our website address is www.magal-S3.com.The information on our website is not incorporated by reference into this annual report. We are a leading international solutions provider of security, safety and site management solutions and products.Based on more than 35 years of experience and interaction with customers, we have developed a unique set of solutions and products, optimized for perimeter, outdoor and general security applications.Our turnkey solutions are typically integrated and managed by sophisticated modular command and control software, supported by expert systems for real-time decision support.Our broad portfolio of critical infrastructure and site protection technologies includes a variety of smart barriers and fences, fence mounted detectors, virtual (volumetric) fences and gates, buried and concealed detection systems and a sophisticated protection package for sub-surface intrusion.A world class innovator in the development of closed-circuit television, or CCTV, intelligent video analytics, or IVA, and motion detection technology for outdoor operation, we have successfully installed customized solutions and products in more than 75 countries worldwide. We are continuing to implement our 2010 strategic plan to focus our growth efforts on our two historical primary markets: perimeter products and solutions and turnkey projects. We intend to increase our revenues in the perimeter products segment by (i) locating new channels to promote and market our products; (ii) maintaining technology leadership; (iii) investing in research and development; (iv) entering into additional OEM agreements; and (v) acquiring new technologies independently or through mergers and acquisitions. In June 2012, our Canadian subsidiary signed an OEM agreement to supply an advanced long range fiber based detection system, which complements our product offerings for sites with long perimeters.We established a new joint venture in India in 2012 and we intend to continue to focus on and enhance our presence in emerging markets such as Brazil, Russia, India and China, or the BRIC countries, in order to increase our exposure to small and medium size business opportunities for both our perimeter products and solutions and turnkey projects segments.In January 2013, we purchased WebSilicon, an Israeli company, which will form an integral part of our new strategy to expand our product offerings to provide cyber protection solutions and deliver integrated solutions for critical sites. Our capital expenditures for the years ended December 31, 2012, 2011 and 2010 were approximately $1.7 million, $1.2 million and $400,000, respectively.These expenditures were principally for the purchase of vacant land in Cuernavaca, Mexico, on which we are building facilities for our Mexican subsidiary and the purchase of vehicles, computers software, demo and promotional equipment. - 13 - B. Business Overview. Overview and Strategy We develop, manufacture, market and sell comprehensive computerized security systems to high profile customers.Our systems are used in more than 75 countries to protect sensitive facilities, including national borders, military bases, power plants, airports, seaports, prisons, industrial sites, oil and gas facilities, refineries, Olympic villages and stadiums and municipalities from intrusion, crime, sabotage or vandalism to infrastructure, assets and personnel. Based on more than 35 years of experience and interaction with customers, we have developed a comprehensive set of solutions and products, optimized for perimeter, outdoor and general security applications.Our portfolio of mission critical infrastructure and site protection technologies includes a variety of smart fences and barriers, fence mounted sensors, virtual (volumetric) fences and gates, buried and concealed detection systems and a sophisticated protection package for sub-surface intrusion.As a world class innovator in outdoor video motion detection, or VMD, and IVA applications, we deliver comprehensive IP technology and traditional CCTV solutions.We believe that with the addition of WebSilicon's products and expertise, we will be able to expand our solutions to include cyber security. In addition, we offer cyber protection solutions for use within and close to protected sites. Our integrated solutions are based on a broad in-house product portfolio, complemented by OEM and third party products.A typical turnkey solution is integrated and managed by our Fortis - a sophisticated, geographical information system, or GIS, based command and control system. Fortis will also manage the cyber solutions we provide. A typical turnkey project consists of the following phases: · Studying and understanding customers’ requirements and conducting an environmental and site analysis; · Conducting a terrain survey; · Detailed planning that is focused and tailored around the users – first responders and operators in the command and control center(s); · Implementation - manufacturing, purchasing, integrating, testing and installing the project; · Commissioning and training; and · Post-sales support, including upgrades, especially for the cyber portion of our solutions; Our revenues are principally derived from: · Sales of security products; · Installation of comprehensive security solutions and / or turnkey projects derived from process bids leading to fixed-price contracts; and · Services and maintenance based on post-sale maintenance contracts. Our primary objective is to become a leading international solution provider of safety, security and site management solutions and products.To achieve this objective, we are implementing a business strategy incorporating the following key elements: · Leverage existing customer relationships.We believe that we have the capability to offer certain of our customers a comprehensive security package.As part of our product development process, we seek to maintain close relationships with our customers to identify market needs and to define appropriate product specifications.We intend to expand the depth and breadth of our existing customer relationships while initiating similar new relationships. Our new cyber offering is an excellent opportunity to revisit our existing customers. - 14 - · Refine and broaden our product portfolio.We have identified the security needs of our customers and intend to enhance our current products’ capabilities, develop new products, acquire complementary technologies and products and enter into OEM agreements with third parties in order to meet those needs. · Refine and broaden our integration and turnkey delivery capabilities.As a solution provider we depend on our capability to tailor specific solutions for each customer.Our integration building blocks and our execution skills are key factors in achieving our growth and profitability. · Enter new markets and strengthen presence in existing markets. We intend to continue to penetrate new geographic markets by various means, including the establishment of alliances with local distributors and international integrators of security systems.We also intend to increase our marketing efforts in our existing markets and to acquire or invest in complementary businesses and joint ventures. Emerging Opportunity The rapid introduction of digital communication and information technology into the security market provides us with the opportunity to consolidate safety and site management with security applications.Cities and municipalities, air and sea ports, chemical factories, Olympic villages and stadiums and critical infrastructure sites are currently utilizing the benefits of this approach to security management.This integration allows users to share dispersed sensors (such as cameras and emergency buttons), IT systems, traffic management tools and other resources and feed them into a single command and control platform.Users from different departments within organizations can now share the same information, allowing for improved communication and coordination, whether it is a routine operation or crisis situation.We believe that we are well positioned and are in the forefront of this emerging market opportunity. We can also address the new cyber threats that massive digitization and networking impose on the sites we traditionally protect with physical security.We believe that these new threats create additional opportunities for us to expand our offerings with products, solutions and services. Products and Services General Our products are focused around physical and cyber security of critical sites with an emphasis on outdoor and PIDS and applications contributing to security, outdoors safety and also site management.Our products are categorized into five families of systems: · Perimeter security systems, consisting of a mix of PIDS technologies with physical barrier solutions; · CCTV systems; · Cyber security systems; · Command and control systems; and · Miscellaneous systems tailored for specific vertical market needs. - 15 - The following table shows the breakdown of our consolidated revenues for the calendar years 2010, 2011 and 2012 by operating segment: Years ended December 31, (In thousands) Perimeter products $ $ $ Turnkey projects Eliminations ) ) ) Total $ $ $ Perimeter Security Systems Perimeter security systems enable customers to monitor, limit and control access by unauthorized personnel to specific regions or areas.High-end perimeter systems are sophisticated in nature and are used for correctional facilities, borders, nuclear and conventional power plants, air and sea ports, military installations and other high security installations.In early 2010, two independent research organizations, Frost & Sullivan and IMS Research, recognized our company as the number one provider of PIDS technology. Our line of perimeter security systems utilizes sophisticated sensor devices to detect and locate intruders and identify the nature of intrusions.Our perimeter security systems have been installed along thousands of kilometers of borders and facility boundaries throughout the world, including more than 600 correctional institutions and prisons in the United States and in several other countries.In addition, we have installed several hundred kilometers of high security smart perimeter systems along Israel’s borders. Our line of outdoor perimeter security systems consists of the following: · Taut wire – hybrid perimeter intrusion detection systems with physical barrier; · Fence mounted vibration detection systems – mechanical, copper “microphonic” wire sensors or fiber optic sensors; · Smart barriers – a variety of: robust detection grids, gates and innocent looking fences, designed toprotect water passages, VIP residences and other outdoor applications; · Buried cable sensors - traditional volumetric buried cable sensors, seismic sensors to protect pipelines and critical assets against digging and fiber sensors to protect buried pipelines (an OEM product); · Electrical field disturbance sensors (volumetric); and · Microwave sensors. Taut Wire Perimeter Intrusion Detection Systems Our taut wire perimeter systems consist of wire strung at high tension between anchor posts.Sensor posts are located at the middle between anchor posts.These sensor posts contain one or more devices that detect changes in the tension being exerted on and by the taut wires.Any force applied against these wires or released from them (such as by cutting) that is not within the parameters designed into the sensors themselves or programmed into the central control units, automatically triggers an alarm.Taut wire technology provides three critical elements of protection against unauthorized intruders: deterrence, detection and delaying (until first responders may react and intercept the intruder). Our sealed sensors are not affected by radio frequency interference, climatic or atmospheric conditions, or electrical transients from power lines or passing vehicles.The sensors self-adjust to, or remain unaffected by, extreme temperature variation, minor soil movements and other similar environmental changes that might trigger false alarms in less sophisticated systems.Our taut wire perimeter systems are designed to discriminate automatically between fence tension changes typically caused by small animals or violent weather and forces more typically exerted by a human intruder. - 16 - Our taut wire perimeter systems offer customers a wide range of installation options.Sensor posts can be as far as 200 feet apart, with relatively inexpensive ordinary fence anchor posts between them.These systems may stand alone, be mounted on a variety of fence posts or added to an existing wall or other structure, or mounted on short posts, with or without outriggers. Taut wire perimeter systems have been approved by various Israeli and U.S. security and military authorities.We have installed several hundred kilometersof these perimeter systems along Israel’s borders to assist in preventing unauthorized entry and infiltration.Our taut wire perimeter systems are typically sold to the end user for between $75 to $190 per meter (depending, among other things, on the model, height, density, and corrosion protection level of the system). Fence Mounted Vibration Detection Systems We offer various types of vibration detection systems.While less sensitive than taut wire installations, the adaptability of these systems to a wide range of pre-existing barrier structures makes these products viable alternatives for cost-conscious customers.Our vibration detection devices are most effective when installed on common metal fabric perimeter systems, such as chain link or welded mesh.In our BARRICADE system, electro-mechanical sensors are attached to fence panels approximately three meters apart on any of several common types of fence structures.Once attached to the fence, each sensor detects vibrations in the underlying structures.The sensor system’s built-in electro-mechanical filtering combines with system input from a weather sensor to minimize the rate of false alarms from wind, hail or other sources of nuisance vibrations.Our BARRICADE II system leverages the same configuration of the first generation and adds a ranging feature, which provides the capability to locate the exact vibrated sensor (rather than causing an alarm of a full physical segment of approximately 100 meters). Intelli-FLEX, FLEX PS, Intelli-FIBERand fence protection systems, or FPS, microprocessor-based triboelectric and electric cable fence sensors are vibration sensitive transducers.These systems detect any attempt to cut, climb or penetrate the fence and have microphonic properties.The microphonic feature permits audio to be used for low-cost alarm assessment, providing users with an additional tool for determining the nature of an attempted intrusion.Our vibration detection system is typically sold to the end user for between $15 to $60 per meter. We recently began to sell the Pinpointer, a fence-mounted vibration sensor that is capable of defining the exact location of an intrusion to within 2 to 3 meters (6.5 to 10 ft.).While maintaining the legacy features of the original sensor, Pinpointer has the ability to identify the exact disturbed sensor along a long chain of sensors, which are typically 2 to 3 meters (6.5 to 10 ft.) apart. During 2012, we added the FiberLR as an OEM product that is optimized to protect sites with long perimeters (more than 7km). Buried Sensors Omnitrax is a fifth generation, covert outdoor perimeter security intrusion detection sensor that generates an invisible radar detection field around buried sensor cables.An alarm is emitted and the exact location identified within one meter if an intruder disturbs the field.Targets are detected by their conductivity, size and movement and the digital processor is able to filter out common alarms caused by environmental conditions and small animals.The Omnitrax system is sold for between $40 to $80 per meter. PipeGuard and TunnelGuard are products developed around seismic COTS sensors in order to detect digging around critical assets. TunnelGuard is installed mainly in Latin America to protect bank vaults and prisons. Lately we have introduced it also to protect archeological sites in China. A PipeGuard solution will include an array of standalone sensors, all communicating within a meshed network that senses any attempt to dig close to the protected assets.It can be integrated into a full turnkey solution, including perimeter intrusion protection, ground or air patrols and alarm monitoring and control.PipeGuard combines geophones with advanced technology recognition algorithm capabilities based on the analysis of seismic signals to effectively filter out false alarms.This intelligent signal processing provides a high probability of detection and low false and nuisance alarm rates. - 17 - We believe that the target markets for PipeGuard are in the western and developed countries where environmental issues are, or will become, regulated.PipeGuard is an ideal solution for alerting utility operators early enough before digging causes catastrophic damage to existing oil and gas pipes. FiberLR, our new OEM product is also offered to protect pipelines against sabotage, leakage and siphoning. Electrical Field Disturbance Sensors Terrain following volumetric sensors can detect intrusions before the intruder touches the sensor.They can be installed on buildings, free-standing posts, existing fences, walls or rooftops, and will sense changes in the electrostatic field when events, such as intruders penetrating through the wires, take place.The system’s tall, narrow, well contained detection zone allows the sensor to be installed in almost any application and minimizes nuisance alarms caused by nearby moving objects.Our flagship product is X-Field; it consists of a set of four and/or eight parallel field sensing wires and is sold for between $100 and $190 per meter.We also offer a deployable volumetric sensor, used to protect military forces deployed on short notice who need fast reaction with minimal effort. Microwave Products We also offer a range of bi-static microwave products that are designed for stable, reliable operation in extreme outdoor environments.Coverage distances range from 180 meters to 450 meters.In 2011, we launched a new version of our microwave product, which has a K band improved sensor, is fully digital and has extended processing and communication features. CCTV Systems We have a proven track record in delivering CCTV and IVA solutions that are designed for use in outdoor applications. Maestro DB At the heart of our CCTV solution, we typically supply an integrated control system which seamlessly integrates real time video with other sensors (such as PIDS) and information layers.For example, a megapixel VMD camera covering a wide area can automatically start tracking a suspect detected by the PIDS.In parallel, the IP camera can increase the streamed video frame rate and alarm the control center guard to examine the intruder.Our investments in IVA tools help eliminate dependency on constant human monitoring.Automatic tools and algorithms extract abnormalities and only irregular events are transferred and analyzed for verification.This approach saves bandwidth and storage and more importantly requires human intervention only when needed.Our unique to the industry IVA / VMD has been developed to meet the challenge of the outdoor environment (such as weather effects, moving objects like trees, glare and flashing lights). Maestro DB is our new fully digital generation management platform that is designed for use in outdoor security applications, including sensitive critical sites that require real-time multi-media surveillance, providing strong motion detection and video analytics.The system is ideal for outdoor applications where cameras cover wide areas and data may be dispersed in multiple locations, yet the entire site needs to function as a single, coherent site with a centrally managed data base. Maestro DB supports IP streamed video from IP cameras (if the camera source is analog, an encoder is used, it uses an enhanced software version of our legacy DreamBox platform and runs on COTS servers.Maestro DB supports high resolution video inputs (megapixel and high definition). It also manages sophisticated applications such as LPR (License Plate Recognition), face recognition and people counting. - 18 - Our video solutions have a proven track record in high-end vertical markets that require outdoor security such as military bases, government organizations, airports, seaports, mass transportation, correctional facilities, utilities and industrial sites. Maestro DB does not try to compete with standard commercial off-the-shelf CCTV products and solutions.We are focused on high-end customers who cannot rely on standard indoor products and requires tailored, modular and flexible solutions at an affordable price. MTC- 1500I MTC- 1500I is a high-end yet affordable, dual technology (thermal and charge-coupled device) outdoor surveillance system.A high-quality image rendered by the thermal sensor provides long distance detection and recognition of humans in day, night and under poor visibility conditions.The two cameras are mounted on a single pedestal and controlled through an agile and accurate pan-tilt-zoom-focus engine. The MTC-1500I is suitable for the protection of any critical object or site.Markets for the system include airports, seaports, critical border crossings, utilities (such as oil, gas, refineries and water dams). MSS- 1500I MSS- 1500I is a dual camera (day and night) system designed for outdoor rapid deployment operations.The system is tailored for law enforcement, security and special operations forces.It enables camera installation close to the required observation area and communicates data to a remote center.The deployable element has a low footprint for concealed operation and can be put into operation within less than five minutes. MagCam The MagCam is a combination of day/night camera and illuminator installed within a taut wire perimeter intrusion detection system to provide complete and uniform fence surveillance under both very bright daylight and total darkness.Combined with the DTR taut wire system’s alarm, the system displays a clear view of the alerted section and its neighboring sections, enabling the operator to verify and asses the relevant region.Connecting the MagCam to our Maestro DB provides an exceptional second intrusion detecting layer based on sophisticated outdoor video analytics, such as virtual fence algorithms. Command and Control Systems The development of communication and IT technology has significantly affected the security market.Multiple security systems and technologies, sometimes supplied by different vendors, can now be integrated into a unified command and control system.We offer three types of command and control systems: · Fortis4G – a forth generation of high-end comprehensive command and control system; · StarNet 1000 - a basic security management system, or SMS; and · Network Manager – a middleware (software) package. Fortis 4G FORTIS4G, is our latest Physical Security Management Information, or PSIM- Phisical Security Information Management system.It is a comprehensive, wide area and real time command and control solution, designed for entities requiring management of security, safety and dispatching.It is designed to manage daily routines and site activities, security, regular and irregular events as well as crisis situations. FORTIS4G architecture integrates with legacy systems and sensors from the physical and logical (cyber)levels through a configuration and business logic layer and up to the situational awareness and management levels.It is based on a strong GIS engine, which creates a common layer for inputs, outputs and presentation.The GIS engine enables the display of synchronized information in time and space across all screens such as location of mobile forces, located alarms from stationary sensors, video of related cameras, pop-ups of associated radar screens and managed voice communication related to the managed area.Real-time information enables security personnel to respond immediately, while maintaining a full two-way communication and situational awareness between the command and control center(s) and the first responders. - 19 - The target markets for Fortis4G are municipalities, city protection applications and, as part of other integrated solutions supplied by us, for use in airport, border and homeland security applications. StarNet 1000 StarNet 1000, an SMS, is suitable as a high-end system for basic sites, consisting of a PIDS with a few other devices.MX is another SMS that is being sold and supported only in the United States, and we intend to retire this system during 2012. Network Manager Network Manager is a middleware (software) package that is as an interface between our family of PIDS sensors and any command and control solution, be it our own system or an external third party application. It is provided to integrators with a full software development kit to enable fast integration of our PIDS into any other SMS and physical security information system. Miscellaneous Systems Life Safety / Duress Alarm Products Our products include high reliability, personal, portable duress alarm systems to protect personnel in prisons.These products identify individuals in distress and can pinpoint the location of the distress signal with an indoor-to-outdoor and floor-to-floor accuracy unmatched by any other product. Flash and flare personal emergency locating systems use radio frequency technology to provide a one touch emergency system that is so small it can be worn on a belt.The systems, sold to prisons, consist of transmitters that send distress signals to receivers mounted throughout the building.Receivers relay the signal to a central location, indicating that someone requires assistance and their location in the building.The systems employ automated testing procedures that help to reduce maintenance costs.The hardware and software was developed and researched in the United States and competes against infrared and other similar technologies. PAS is another personal alarm system that uses an ultrasonic based emergency notification system.The system, sold mainly to prisons in the United States, allows individuals moving throughout a facility to quickly indicate their exact location in a crisis situation. Cyber Protection Solutions In November 2012, we expanded our product offerings to provide cyber protection solutions to our existing and new customers.These new solutions will monitor, detect and protect against abnormal network activity, both landline and wireless, within and close to protected sites.We are teaming with third party technology companies to deliver turnkey cyber security solutions for critical sites, and will offer an integrated suite of solutions for both the physical and networked world.As a first step, we will deliver cyber protection for the actual security network, which may itself be exposed to cyber attacks. We will subsequently provide a full umbrella for critical sites, covering the core production systems, infrastructure and information systems. Marketing, Sales and Distribution We believe that our reputation as a vendor of high-security products in one of the world’s most security conscious countries often provides us and our sales representatives with direct access to senior government and corporate officials in charge of security matters elsewhere. - 20 - Our sales efforts focus on: · Products (mainly PIDS).Products are sold indirectly through system integrators and distribution channels.Due to the sophistication of our products, we often need to approach end-users directly and be in contact with system integrators, however the sale is directed through a third party; and · Solutions.This part of the business deals with end-customers or high-end system integrators.We offer a full comprehensive solution, which includes our in-house portfolio of products and products manufactured by third parties.Solutions are focused around our core competency (outdoor security, safety and site management).In many cases we take responsibility for the full turnkey solution and we integrate and deliver a full solution, including civil works, installation, training, warranty and after sale support. Cyber security is now offered as an integrated part of our comprehensive solutions. In addition to our two main sales offices in Israel and Canada, we have sales offices in the United States, the United Kingdom, Germany, Mexico, China, Romania, Colombia, India, Brazil and Spain. In India we have a joint venture covering this emerging market. Customers The following table shows the geographical breakdown of our consolidated revenues for the three years ended December 31, 2012: Year Ended December 31, (In thousands) Israel $ $ $ North America Europe South and Latin America Africa Others Total $ $ $ For the years ended December31, 2010, 2011 and 2012, revenues generated from sales to the MOD and IDF accounted for 13.4%, 7.8% and 9%, respectively, of our revenues. The Mexican Federal Prisons Authority, or SSP, a client in Mexico, accounted for 10.7% and 7.7% of our revenues in the years ended December31, 2011 and 2012.In addition, our Gabonese Republic Project accounted for 34.8% of our revenues in 2011 and for 6.7% of our revenues in 2012, and the revenues from the provision of the perimeter security solution to the port of Mombasa, Kenya accounted for 2% of our revenues in 2011 and for 19.3% of our revenues in 2012.During 2012, we completed the Gabonese Republic Project and do not expect to receive any future revenues. We also expect that during 2013, revenues from the port of Mombasa will decline to $7.8 million.We cannot assure you that any of our major customers will maintain their level of business with us or that, if such business is reduced, other customers generating similar revenues will replace the lost business.The loss of one or more of our key customers without replacement by a customer or customers generating similar revenues would have a material adverse effect on our financial results. Installation, Support and Maintenance Our systems are installed by us or by the customer after appropriate training, depending on the size of the specific project and the location of the customer’s facilities, as well as on the customer’s prior experience with our systems.We generally provide our customers with training on the use and maintenance of our systems, that we conduct either on-site or at our facilities.In addition, some of our local perimeter security systems customers have signed maintenance contracts with us.For systems installed outside of Israel, maintenance is provided by an independent third party, by distributors or by the end-user.We also provide services, maintenance and support on an “as needed” basis. - 21 - The life expectancy of a high-security perimeter system is approximately ten years.Consequently, many miles of perimeter systems need to be replaced each year. During 2012, we derived approximately 8.9% of our total revenues from maintenance and services. Research and Development; Royalties We place considerable emphasis on research and development to improve our existing products and technology and to develop new products and technology.We believe that our future success will depend upon our ability to enhance our existing products and technology and to introduce on a timely basis new commercially viable products and technology addressing the needs of our customers.We intend to continue to devote a significant portion of our personnel and financial resources to research and development.As part of our product development process, we seek to maintain close relationships with our customers to identify market needs and to define appropriate product specifications.Our development activities are a direct result of the input and guidance we receive from our marketing personnel during our annual meetings with such personnel.In addition, the heads of research and development for each of our development centers discussed below meet annually to identify market needs for new products. Our research and development expenses during 2010, 2011 and 2012 were $4.1 million, $3.9 million and $4 million, respectively.In addition to our own research and development activities, we also acquire know-how from external sources.We cannot assure you that any of our research and development projects will yield profitable results. We have the following two development centers, each of which develops products and technologies based on its area of expertise: · In Israel - we develop a wide range of products including our taut wire, mechanical vibration, video and high-end SMS, command and control systems and PipeGuard; and · In Canada - we develop our buried cable sensors, fence mounted vibration detection systems, mechanical, copper and fiber-optic fence sensors, electrostatic volumetric detection, medium to high-end control systems, microwave detection, personal alarm systems and small to medium control systems. Manufacturing and Supply Our manufacturing operations consist of designing and developing our products, fabricating and assembling components and finished products, quality control and final testing.Substantially all of our manufacturing operations are currently performed at our facilities in Yehud, Israel and Ottawa, Canada.See Item 4D., “Information on the Company - Property, Plants and Equipment.” We acquire most of the components utilized in our products, including our turnkey products, and certain services from a limited number of suppliers and subcontractors.We cannot assure you that we will continue to be able to obtain such items from these suppliers on satisfactory terms.Alternative sources of supply are available, and therefore we are not dependent upon these suppliers and subcontractors.We also maintain an inventory of systems and spare parts in order to enable us to overcome potential temporary supply shortages until an alternate source of supply is available.Nevertheless, temporary disruptions of our manufacturing operations would result if we were required to obtain materials from alternative sources, which may have an adverse effect on our financial results. Competition PIDS Sensors.The principal factors affecting competition in the market for security systems are a system’s high probability for detection and low probability of false and nuisance alarms.We believe that a manufacturer’s reputation for reliable equipment is a major competitive advantage, and that such a reputation will usually be based on the performance of the manufacturer’s installed systems.Additional competitive factors include quality of customer support, maintenance and price. - 22 - The PIDS market is very fragmented. According to Frost & Sullivan and IMS Research, we rank first based on market share with approximately 15% of the market in February 2012.Our competition includes Elfar Ltd. and RB-Tec Ltd. in Israel, and South West Microwave Inc., Future Fiber Technologies, Detection Security Systems Inc., Fiber Sensys Inc. Geoquip Ltd., GPS Standard SpA and Cias Elettronica Srloutside of Israel. Turn Key Projects and Solutions.Thousands of solution providers offer security products and services.Most of the integrators focus on indoor applications, but some also offer outdoor solutions.Most of the market players are local to their countries; however some are global, such as ADT, Honeywell and Siemens.In some cases we may cooperate with global integrators or may supply equipment to them.We believe that our principal competitors in Israel for security solutions are Elbit Systems Ltd., C. Mer Industries Ltd., Afcon Industries Ltd. and Orad Ltd. We believe that our principal competitors for the PipeGuard system are Future Fibre Technologies Pty. Ltd., Quinetic and FOTech and that our principal competitors for personal emergency location systems are Actall Corp. and Visonic Networks. Some of our competitors and potential competitors have greater research, development, financial and personnel resources, including governmental support, or more extensive business experience than we do.We cannot assure you that we will be able to maintain the quality of our products relative to those of our competitors or continue to develop and market new products effectively. Intellectual Property Rights We have 15 patents issued and have 3 patent applications pending in the U.S. and in several other countries and have obtained licenses to use proprietary technologies developed by third parties.We cannot assure you: · that patents will be issued from any pending applications, or that the claims allowed under any patents will be sufficiently broad to protect our technology; · that any patents issued or licensed to us will not be challenged, invalidated or circumvented; or · as to the degree or adequacy of protection any patents or patent applications may or will afford. In addition, we claim proprietary rights in various technologies, know-how, trade secrets and trademarks relating to our principal products and operations.We cannot assure you as to the degree of protection these claims may or will afford.It is our policy to protect our proprietary rights in our products and operations through contractual obligations, including confidentiality and non-disclosure agreements with certain employees and distributors.We cannot assure you as to the degree of protection these contractual measures may or will afford.Although we are not aware that we are infringing upon the intellectual property rights of others, we cannot assure you that an infringement claim will not be asserted against us in the future.We believe that our success is less dependent on the legal protection that our patents and other proprietary rights may or will afford than on the knowledge, ability, experience and technological expertise of our employees.We cannot provide any assurance that we will be able to protect our proprietary technology.The unauthorized use of our proprietary technology by third parties may impair our ability to compete effectively.We could become subject to litigation regarding intellectual property rights, which could seriously harm our business. We have trademark rights associated with our use of Flash and Intelli-FLEX, and rights obtained by trademark registration for Flare, Perimitrax, Panther, Intelli-FIELD, Intelli-Fiber, Flex-PS, Flex PI Ultrawave, Senstar, Senstar-Stellar and the Senstar-Stellar logo, Sentrax, Omnitrax, Xfield, DTR, Pinpointer, DreamBox, Maestro DB, Fortis, Pipeguard and the Magal logo. Government Regulations Current Israeli governmental policy encourages the export of security related products to approved customers, as long as the export is consistent with Israeli government policy.We are also subject to regulations related to the export of “dual use” items (items that are typically sold in the commercial market, but which may also be used for military use).Israel enhanced enforcement of export control legislation under the Defense Export Control Law, 2007, under which a license is required to initiate marketing activities and a specific export license is required for any hardware exported from Israel.The law provides for certain exemptions from the licensing requirement and broadens certain areas of licensing, particularly with respect to transfer of technology.We cannot assure that we will receive all the required permits and licenses for which we may apply in the future. - 23 - In addition, our participation in governmental procurement processes in Israel and other countries is subject to specific regulations governing the conduct of the process of procuring defense contracts.Furthermore, solicitations for procurements by governmental purchasing agencies in Israel and other countries are governed by laws, regulations and procedures relating to procurement integrity, including avoiding conflicts of interest and corruption in the procurement process. In addition, antitrust laws and regulations in Israel and other countries often require governmental approvals for transactions that are considered to limit competition.Such transactions may include cooperative agreements for specific programs or areas, as well as mergers and acquisitions. C. Organizational Structure. We have wholly owned subsidiaries that operate in Canada, the United States, Colombia, Brazil, Germany, Mexico, the United Kingdom, Romania and Spain. We also own 51% of the outstanding capital stock of our Indian subsidiary.Set forth below are our significant subsidiaries. Subsidiary Name Country of Incorporation/Organization Ownership Percentage Senstar Corp Canada % Senstar LA Mexico % Senstar Inc. United States % D. Property, Plants and Equipment. We own a two-story 2,533 square meter facility located on a 4,352 square meter parcel in the Yehud Industrial Zone, Israel, which is used as our principal facility.Approximately 600 square meters are devoted to administrative, marketing and management functions and approximately 700 square meters are used for engineering, system integration and customer service.We use the remaining area of approximately 1,200 square meters for production management and production operations, including manufacturing, assembly, testing, warehousing, shipping and receiving.We also lease a one-story 810 square meter facility located on a 1,820 square meter parcel in the Yehud Industrial Zone for $94,000 per year for use in production and operations.The lease terminates in 2029.The products that we manufacture at our facilities in the Yehud Industrial Zone include our taut-wire intrusion detection systems, our vibration detection systems, our video-motion detection systems, Fortis4G, Maestro DB, PipeGuard, MTC-1500, MSS-1500 and other perimeter systems. We own a 33,000 square foot facility in Carp, Ontario, Canada.Approximately 9,000 square feet are devoted to administrative, marketing and management functions, and approximately 8,000 square feet are used for engineering, system integration and customer service.We use the remaining area of approximately 16,000 square feet for production operations, including cable manufacturing, assembly, testing, warehousing, shipping and receiving.We own an additional 182,516 square feet of vacant land adjacent to this property, which is being held for future expansion.We also rent 358,560 square feet of land near this facility for use as an outdoor sensor test and demonstration site for our products including the Omnitrex buried cable intrusion detection system, the X-Field volumetric system, the Intelli-FLEX and FlexPS microphonic fence detection system, Flash and Flare, and various perimeter monitoring and control systems.The rent for this site is approximately $3,500 per year plus taxes under a lease that expires in November 2014.In addition, we lease a 1,900 square feet facility adjacent to our Carp, Ontario property for approximately $20,000 per year plus taxes for use as additional storage and system integration space under a month to month tenancy. In June 2012, we purchased 1,408 square meter of vacant land in Cuernavaca, Mexico, on which we are building a facility for our Mexican subsidiary.We also lease small office spaces in China, Colombia, Germany, Mexico, Romania, Spain, the United Kingdom, and Virginia and California in the United States, for our sales and marketing entities.The aggregate annual rent for such offices was approximately $ 254,000 in 2012. - 24 - We believe that our facilities are suitable and adequate for our current operations and the foreseeable future. ITEM 4A. Unresolved Staff Comments Not applicable. ITEM 5. Operating and Financial Review and Prospects The following discussion of our results of operations and financial condition should be read in conjunction with our consolidated financial statements and the related notes thereto included elsewhere in this annual report.This discussion contains forward-looking statements that involve risks and uncertainties.Our actual results may differ materially from those anticipated in these forward-looking statements as a result of certain factors, including, but not limited to, those set forth in Item 3.D. “Key Information–Risk Factors.” A. Operating Results. Overview We develop, manufacture, market and sell complex computerized security systems.Our systems are used in more than 75countries to protect aircraft, national borders and sensitive facilities, including military bases, power plant installations, airports, postal facilities, prisons, Olympic villages and stadiums and industrial locations from terrorism, theft and other security threats. Our revenues are derived from our two operating segments: · Perimeter Products segment - sales of perimeter products, including services and maintenance that are performed either on a fixed-price basis or pursuant to time-and-materials based contracts, and · Turnkey Projects segment - installation of comprehensive turnkey solutions for which revenues are generated from long-term fixed price contracts. Perimeter Products Segment The Perimeter Products segment sells its products worldwide and this segment includes the operations of Senstar Canada, Senstar Germany, Senstar UK and Senstar Inc. as one reporting unit within the Perimeter Products segment. The Israeli operations of the Perimeter Products segment as well as the Spanish operations are considered as two separate reporting units within that segment. Turnkey Projects Segment The Turnkey Projects segment has operations worldwide and the segment includes a number of reporting units operating in Israel, Mexico, Colombia and a division of Senstar Canada. Business Challenges/Areas of Focus Our primary business challenges and areas of focus include: · continuing the growth of revenues and profitability of our perimeter security system line of products; · enhancing the introduction and recognition of our new products into the markets; · penetrating new markets and strengthening our presence in existing markets; and · succeeding in selling our comprehensive turnkey solutions. - 25 - Our business is subject to the effects of general global economic conditions.If general economic conditions or economic conditions in key markets remain uncertain or weaken further, demand for our products could be adversely affected. Key Performance Indicators and Sources of Revenues Our management believes that our revenues and operating income are the two key performance indicators for our business. Our revenues from our perimeter products and turnkey projects segments for the three years ended December 31, 2012 were as follows: Year Ended December31, (in thousands) Perimeter products $ $ $ Turnkey projects Eliminations ) ) ) Total $ $ $ The decrease in revenues from turnkey projects was primarily due to the early 2012 completion of the Gabonese Republic Project, which we received in 2011 with respect to the 2012 Africa Cup of Nations. Our operating income (loss) from our perimeter products and turnkey projects segments for the three years ended December 31, 2012 were as follows: Year Ended December31, (In thousands) Perimeter products $ ) $ $ Turnkey projects ) Other income - - Eliminations ) ) ) Total $ ) $ $ The shift from a loss in 2010 to profit in 2011 and 2012 is mainly attributable to increased government spending in certain territories which led to new projects in 2011 and 2012, while in 2010 the market was depressed due to the global economic slowdown and the reduction in government spending.Government spending continued to increase in 2012 and we believe that this trend will continue in 2013, reaching the levels of spending prior to the global economic slowdown. Cost and Expenses Cost of revenues.Our cost of revenues for perimeter products consists of component and material costs, direct labor costs, subcontractors costs, shipping expenses, overhead related to manufacturing and depreciation.Our cost of revenues for turnkey projects consists primarily of component and material costs, subcontractor costs, direct labor costs and overhead related to the turnkey projects. Our gross margin is affected by the proportion of our revenues generated from perimeter products, turnkey projects.Our revenues from perimeter products generally have higher gross margins than our other segment. Research and development expenses, net.Research and development expenses, net consists primarily of expenses for on-going research and development activities and other related costs. Selling and marketing expenses.Selling and marketing expenses consist primarily of commission payments, compensation and related expenses of our sales teams, attendance at trade shows and advertising expenses and related costs for facilities and equipment. - 26 - General and administrative expenses.Our general and administrative expenses consist primarily of salary and related costs associated with our executive and administrative functions, legal and accounting expenses, allowances for doubtful accounts and bad debts and other miscellaneous expenses.Staff costs include direct salary costs and related costs, such as severance pay, social security and retirement fund contributions, vacation and other pay. Depreciation and Amortization. The amount of depreciation and amortization attributable to our business segments for the three years ended December 31, 2012 are as follows: Years Ended December 31, (in thousands) Perimeter products $ $ $ Turnkey projects Total $ $ $ Financial Expenses, Net.Financial expenses, net include exchange rate differences arising from changes in the value of monetary assets and monetary liabilities stated in currencies other than the functional currency of each entity, currency and hedge transactions, interest charged on loans from banks as well as interest income on our cash and cash equivalents and short term investments. Tax expense.Tax expense consists of federal, state and local taxes on the income of our business.We paid income taxes in Germany, Colombia and Mexico in each of the years ended December 31, 2010, 2011 and 2012.In addition, we paid income taxes in Canada and the United States in 2012. We did not pay taxes elsewhere because of our operating loss carryforwards. We also recorded tax expenses related to uncertainty tax provisions. Discussion of Critical Accounting Policies The preparation of financial statements in conformity with U.S. GAAP requires us to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates and the use of different assumptions would likely result in materially different results of operations.Critical accounting policies are those that are both most important to the portrayal of our financial position and results of operations and require management’s most difficult, subjective or complex judgments.Although not all of our significant accounting policies require management to make difficult, subjective or complex judgments or estimates, the following policies and estimates are those that we deem most critical: Revenue Recognition We generate our revenues mainly from (i) long-term fixed price contracts for installation of comprehensive turnkey systems; (ii) sales of perimeter products, including services and maintenance that are performed either on a fixed-price basis or as time-and-materials based contracts; and (iii) services and maintenance, which are performed either on a fixed-price basis or as time-and-materials based contracts. Revenues from installation of comprehensive turnkey systems are generated from fixed-price contracts according to which the time between the signing of the contract and the final customer acceptance is usually over one year.Such contracts require significant customization for each customer’s specific needs and, as such, revenues from this type of contract are recognized in accordance with ASC, 605-35 “Revenue Recognition -Construction-Type and Production-Type Projects,” using contract accounting on a percentage of completion method.Accounting for long-term contracts using the percentage-of-completion method stipulates that revenue and expense are recognized throughout the life of the contract, even though the project is not completed and the purchaser does not have possession of the project.Percentage of completion is calculated based on the “Input Method.” Turnkey projects costs include materials purchased to produce the solutions, related labor and overhead expenses and subcontractor’s costs.The percentage to completion is measured by monitoring costs and efforts devoted using records of actual costs incurred to date in the project compared to the total estimated project requirement, which corresponds to the costs related to earned revenues.The amounts of revenues recognized are based on the total fees under the agreements and the percentage of completion achieved.Provisions for estimated losses on uncompleted contracts are made in the period in which such losses are first determined, in the amount of the estimated loss on the entire contract. - 27 - Estimated gross profit or loss from long-term contracts may change due to changes in estimates resulting from differences between actual performance and original forecasts.Such changes in estimated gross profit are recorded in results of operations when they are reasonably determinable by management, on a cumulative catch-up basis. We believe that the use of the percentage of completion method is generally appropriate as we have the ability to make reasonably dependable estimates of the extent of progress towards completion, contract revenues and contract costs.In addition, executed contracts include provisions that clearly specify the enforceable rights regarding services to be provided and received by the parties to the contracts, the consideration to be exchanged and the manner and the terms of settlement, including in cases of termination for convenience.In most cases we expect to perform our contractual obligations and our customers are expected to satisfy their obligations under the contract. Fees are payable upon completion of agreed upon milestones and subject to customer acceptance. Revenues recognized in advance of contractual billing are recorded as unbilled accounts receivable.The period between most instances of advanced recognition of revenues and the billing of the customers generally ranges between one to six months.As of December 31, 2012, we had recorded $2.4 million of such unbilled receivables. We also sell security products to customers according to customer orders without performing any installation work. Revenues from security product sales are recognized in accordance with Staff Accounting Bulletin No. 104, "Revenue Recognition in Financial Statements," or SAB No. 104, when delivery has occurred, persuasive evidence of an agreement exists, the vendor's fee is fixed or determinable, no further obligation exists and collectability is probable. Customers do not have a right to return the products. Services and maintenance are performed under either fixed-price based or time-and-materials based contracts.Under fixed-price contracts, we agree to perform certain work for a fixed price.Under time-and-materials contracts, we are reimbursed for labor hours at negotiated hourly billing rates and for materials.Such service contracts are not in the scope ofASC 605-35, and accordingly, related revenues are recognized in accordance with SAB No.104, as those services are performed or over the term of the related agreements provided that, an evidence of an arrangement has been obtained, fees are fixed and determinable and collectability is reasonably assured. Deferred revenue includes unearned amounts under installation service contracts, service contracts and maintenance agreements. Inventories Inventories are stated at the lower of cost or market value.We periodically evaluate the quantities on hand relative to historical and projected sales volumes, current and historical selling prices and contractual obligations to maintain certain levels of parts.Based on these evaluations, inventory write-offs are provided to cover risks arising from slow-moving items, discontinued products, excess inventories, market prices lower than cost and adjusted revenue forecasts.Cost is determined as follows: · Raw materials, parts and supplies - using the “first-in, first-out” method. · Work-in-progress and finished products - on the basis of direct manufacturing costs with the addition of allocable indirect manufacturing costs. During 2010, 2011 and 2012, we recorded inventory write-offs from continuing operations in the amounts of $0.3 million, $1.0 million and $0.6 million, respectively.Such write-offs were included in cost of revenues. Income taxes We account for income taxes in accordance with ASC 740 “Income Taxes.”This statement prescribes the use of the liability method whereby deferred tax asset and liability account balances are determined based on differences between financial reporting and tax bases of assets and liabilities and are measured using the enacted tax rates and laws that will be in effect when the differences are expected to reverse.We provide a valuation allowance, if necessary, to reduce deferred tax assets to their estimated realizable value. - 28 - As part of the process of preparing our consolidated financial statements, we are required to estimate our income taxes in each of the jurisdictions in which we operate.This process involves estimating our actual current tax exposure together with assessing temporary differences resulting from differing treatment of items for tax and accounting purposes.These differences result in deferred tax assets and liabilities, which are included within our consolidated balance sheet.We must then assess the likelihood that our deferred tax assets will be recovered from future taxable income and we must establish a valuation allowance to reduce our deferred tax assets to the amount that is more likely than not to be realized.Increases in the valuation allowance result in additional expense to be reflected within the tax provision in the consolidated statement of income. As of December 31, 2012, we had a net deferred tax asset of $292,000 attributable to our subsidiaries.We had total estimated available tax loss carryforwards of $11.4 million with respect to our operations in Israel and our subsidiaries had estimated total available tax loss carryforwards of $8.7 million, of which $7.4 million was attributable to our U.S. subsidiary, which may be used as an offset against future taxable income for periods ranging between 6 and 19 years.As of December 31, 2012, we recorded a full valuation allowance on these carryforward tax losses due to the uncertainty of their future realization.Utilization of U.S. net operating losses may be subject to a substantial annual limitation due to the “change in ownership” provisions of the Internal Revenue Code of 1986 and similar state provisions.The annual limitation may result in the expiration of net operating losses before utilization. Goodwill We have recorded goodwill as a result of past acquisitions, which represents the excess of the cost over the net fair value of the assets of the businesses acquired.We follow ASC 350, “Intangibles – Goodwill and Other,” which requires goodwill to be tested for impairment, at the reporting unit level, at least annually or between annual tests in certain circumstances, and written down when impaired, rather than being amortized.We perform our annual goodwill impairment test at December 31 of each year, or more often if indicators of impairment are present. ASC 350 prescribes a two phase process for impairment testing of goodwill.The first phase screens for impairment, while the second phase (if necessary) measures impairment.In the first phase of impairment testing, goodwill attributable to each of the reporting units is tested for impairment by comparing the fair value of each reporting unit with its carrying value.If the carrying value of the reporting unit exceeds its fair value, the second phase is then performed.The second phase of the goodwill impairment test compares the implied fair value of the reporting unit's goodwill with the carrying amount of that goodwill. If the carrying amount of the reporting unit's goodwill exceeds the implied fair value of that goodwill, an impairment loss is recognized in an amount equal to that excess.Fair value is determined using discounted cash flows, based on the income approach, as we believe that this approach best approximates the reporting unit’s fair value at this time.Significant estimates used in the methodologies include estimates of future cash flows, future short-term and long-term growth rates and weighted average cost of capital for each of the reportable units. The only goodwill on our balance sheet as of December 31, 2012 relates to certain of our subsidiaries within the Perimeter Products segment.During 2011 and 2012no impairment losses were identified. The material assumptions used for the income approach for 2012 were five years of projected net cash flows, a discount rate of 14% and a long-term growth rate of 1%.We considered historical rates and current market conditions when determining the discount and growth rates to use in our analysis.If these estimates or their related assumptions change in the future, we may be required to record impairment charges for our goodwill. As required by ASC 820, “Fair Value Measurements and disclosures,” we apply assumptions that market place participants would consider in determining the fair value of a reporting unit. Impairment of long lived assets Our long-lived assets and certain identifiable intangibles are reviewed for impairment in accordance with ASC 360 “Property, Plant, and Equipment” whenever events or changes in circumstances indicate that the carrying amount of a group of assets may not be recoverable.Recoverability of a group of assets to be held and used is measured by a comparison of the carrying amount of the group to the future undiscounted cash flows expected to be generated by the group. If such group of assets is considered to be impaired, the impairment to be recognized is measured by the amount by which the carrying amount of the assets exceeds their fair value. During 2011 and 2012, no impairment losses were identified. - 29 - Functional Currency and Financial Statements in U.S. Dollars While our functional currency is the NIS, our reporting currency is the U.S. dollar.Translation adjustments resulting from translating our financial statements from NIS to the U.S. dollar are reported as a separate component in shareholders’ equity.As of December 31, 2010, 2011 and 2012, our foreign currency translations totaled $3.4 million, $0.6 million and $2.2 million, respectively. During the years ended December 31, 2010 and 2012, we recorded accumulated foreign currency translation income of approximately $1.2 million and $0.3 million, respectively.During the year ended December 31, 2011 we recorded accumulated foreign currency translation expense of approximately $0.6 million, included in our balance sheets as part of “accumulated other comprehensive income.” As of December 31, 2010, 2011 and 2012, foreign currency translation adjustments, net of $5.1 million, $4.5 million and $4.7 million, respectively, were included under “accumulated other comprehensive income.” The first step in the translation process is to identify the functional currency for each entity included in the financial statements.The accounts of each entity are then “re-measured” in its functional currency.All transaction gains and losses from the re-measurement of monetary balance sheet items are reflected in the statement of operations as financial income or expenses, as appropriate. After the re-measurement process is complete the financial statements are translated into our reporting currency, which is the U.S. dollar, using the current rate method.Equity accounts are translated using historical exchange rates.All other balance sheet accounts are translated using the exchange rates in effect at the balance sheet date.Statement of operations amounts have been translated using the average exchange rate for the year.The resulting translation adjustments are reported as a component of shareholders’ equity in accumulated other comprehensive income (loss). Concentrations of credit risk Financial instruments that are potentially subject to concentrations of credit risk consist principally of cash and cash equivalents, short and long-term bank deposits, unbilled accounts receivable, trade receivables, long-term trade receivables and long-term loans. Of our cash and cash equivalents and short-term, restricted and long-term bank deposits at December 31, 2012, $38.2 million was deposited with major Israeli banks, whose deposits are insured by the Israeli government.An additional $8.2 million was deposited mainly with the Royal Bank of Canada and Westpac Bank of Canada, Deutsche Bank and Comerica Bank.Cash and cash equivalents deposited with U.S. banks or other banks may be in excess of insured limits and are not insured in other jurisdictions.Generally these deposits maybe redeemed upon demand and therefore bear low risk. The short-term and long-term trade receivables and the unbilled accounts receivable of our company and our subsidiaries are derived from sales to large and solid organizations located mainly in Israel, the United States, Canada, Mexico and Europe.We perform ongoing credit evaluations of our customers and to date have not experienced any material losses.An allowance for doubtful accounts is determined with respect to those amounts that we have determined to be doubtful of collection and in accordance with an aging policy.In certain circumstances, we may require letters of credit, other collateral or additional guarantees.During the years ended December 31, 2010, 2011 and 2012, we recorded $601,000, $411,000 and $413,000 of expenses related to doubtful accounts, respectively.As of December 31, 2012, our allowance for doubtful accounts amounted to $1 million. In connection with a possible future cooperation between us and a third party entity, in 2006, we granted a loan to that entity, secured by a personal guarantee of its beneficial owner.However, due to anticipated difficulties in implementation of the projects for which the loan was provided, we estimated in 2008 that 50% of the loan will not be repaid and therefore, recorded a provision of $550,000 attributable to the loan.In 2009, we further evaluated the likelihood of repayment of this loan and recorded an additional provision of $319,000 attributable to this loan.In 2010, due to anticipated difficulties in the implementation of the projects for which the loan was provided we estimated that the repayment of the loan was not probable, and therefore made a provision for the entire loan balance of $206,000. - 30 - As of December 31, 2012, we have no significant off-balance sheet concentration of credit risks, such as foreign exchange contracts or foreign hedging arrangements, except derivative instruments, which are detailed below. Results of Operations In 2012, we continued to benefit from the increase in governmental spending in certain territories that began in 2011, after few years of reduction, which led to the initiation of new projects.We believe that this trend is continuing and that government spending in certain territories is returning to previous levels. Due to the nature of our customers and products, our revenues are often generated from a relatively small number of large orders.Consequently, individual orders from individual customers can represent a substantial portion of our revenues in any one period and significant revenues from a customer during one period may not be followed by additional significant revenues from the same customer in subsequent periods.Accordingly, our revenues and operating results may vary substantially from period to period.Consequently, we do not believe that our revenues and operating results should necessarily be judged on a quarter-to-quarter comparative basis. The following table presents certain financial data expressed as a percentage of revenues for the periods indicated: Year Ended December 31, Revenues % % % Cost of revenues Gross profit Operating expenses: Research and development, net Selling and marketing, net General and administrative Other income - ) - Operating income (loss) ) Financial income (expenses), net ) ) Income (loss) before income taxes ) Income taxes Net income (loss) ) Year Ended December 31, 2012 Compared with Year Ended December 31, 2011 Revenues. Revenues decreased by 12.3% to $77.7 million for the year ended December31, 2012 from $88.6 million for the year ended December 31, 2011. Revenues from sales of perimeter systems increased by 13.1% to $33.9 million in 2012 from $30 million in 2011, primarily due to continued governmental spending, Revenues from security turnkey projects decreased by 24.6% to $45 million in 2012 from $59.7 million in 2011, primarily due to the early 2012 completion of the Gabonese Republic Project. We anticipate that our revenues will increase in 2013, as a result of anticipated improvements in economic conditionsin certain territories and increases in governmental spending. Cost of revenues. Cost of revenues decreased by 10% to $44.2 million for the year ended December 31, 2012 from $49.1 million for the year ended December31, 2011.This decrease was primarily due to the decrease in revenues.Cost of revenues as a percentage of revenues increased to 56.8% in 2012 from 55.4% in 2011, primarily due to the decreased sales without a matching decrease in fixed costs and due to a mix of projects. Our cost of revenues as a percentage of revenues was positively impacted by the appreciation of the NIS against the U.S. dollar in 2012. - 31 - Research and development expenses, net.Research and development expenses, net increased by 3.7% to $4 million for the year ended December31, 2012 from $3.9million for the year ended December31, 2011. Selling and marketing expenses, net.Selling and marketing expenses, net decreased by 14.9% to $16.5 million for the year ended December 31, 2012 from $19.4 million for the year ended December 31, 2011.The decrease in selling and marketing expenses in 2012 was primarily due to decreased sales commissions in 2012 compared with 2011, as well as lower associated expenses such as royalties. The decrease is also attributable to the average exchange rate appreciation of the NIS and the Mexican Peso against the U.S. dollar in 2012, which decreased the U.S. dollar value of our NIS and Mexican Peso denominated expenses.Selling and marketing expenses, net amounted to 21.3% and 21.9% of revenues in 2012 and 2011, respectively. General and administrative expenses.General and administrative expenses decreased by 14.7% to $7.4 million for the year ended December 31, 2012 from $8.7 million for the year ended December 31, 2011.The decrease in general and administrative expenses in 2012 was primarily due to the decreased compensation paid to our management, as well as the impact of the average exchange rate appreciation of the NIS against the U.S. dollar in 2012, which increased the U.S. dollar value of our NIS and Canadian dollar denominated general and administrative expenses.General and administrative expenses amounted to 9.5% of revenues in 2012 compared to 9.8% in 2011. Other income. In 2011, we collected an arbitration award of approximately $2.5 million and recorded income of $2.3 million from the arbitration, net of legal expenses.We did not record any other income in 2012. Operating profit.We had an operating profit of $5.6 million for the year ended December 31, 2012 compared to an operating profit of $9.8 million for the year ended December31, 2011.The operating profit of our business segments for the years ended December 31, 2012 and 2011 were as follows: Year Ended December 31, (In thousands) Perimeter products $ $ Turnkey projects Other income - Eliminations ) ) Total $ $ Our perimeter products segment recorded operating income of $4.4 million for the year ended December 31, 2012 compared to operating income of $2.7 million for the year ended December 31, 2011, primarily as a result of increased sales of perimeter products due to continued governmental spending,. Our turnkey project segment recorded operating income of $1.4 million in the year ended December 31, 2012 compared to operating income of $5.2 million for the year ended December 31, 2011.We experienced extraordinary results in 2011 mainly due to the revenues generated by the African Cup of Nations Football Championship project. Financial expenses (income), net.Our financial expenses, net, for the year ended December31, 2012 were $0.5 million compared to financial income, net of $0.8 million for the year ended December31, 2011.The change was primarily attributable to foreign exchange losses, net of $0.5 million in the year ended December31, 2012 compared to foreign exchange gains, net of $1.4 million in the year ended December31, 2011, which was partially set off by $0.4 million of income attributable to forward transaction. Income taxes.We recorded income tax expense of $1 million for the year ended December 31, 2012 compared to income tax expense of $0.7 million for the year ended December 31, 2011. Tax expenses primarily relate to the tax expenses of our foreign subsidiaries in Mexico and Germany, uncertain tax provisions and a valuation allowance recorded with respect to tax withheld by our clients in 2012. - 32 - Year Ended December 31, 2011 Compared with Year Ended December 31, 2010 Revenues.Revenues increased by 78.3% from $49.7 million for the year ended December 31, 2010 to $88.6 million for the year ended December31, 2011.Revenues from sales of perimeter systems decreased by 9.7% from $33.3 million in 2010 to $30.0 million in 2011, primarily due to a reduction in sales in North America and Western Europe, which are the main markets for our perimeter products, due to the economic situation in such markets.Revenues from security turnkey projects increased by 246% from $17.2 million in 2010 to $59.7 million in 2011, primarily due to a large project in Africa. Cost of revenues. Cost of revenues increased by 56.3% from $31.4 million for the year ended December31, 2010 to $49.1 million for the year ended December 31, 2011.This increase was primarily due to the increase in revenues. Cost of revenues as a percentage of revenues decreased from 63.2% in 2010 to 55.4% in 2011, primarily due to the increased sales without a matching increase in fixed costs and better mix of projects. Our cost of revenues as a percentage of revenues was adversely impacted by the devaluation in the NIS and Canadian dollar against the U.S. dollar in 2011, as the percentage of our cost of revenues denominated in NIS and Canadian dollars is higher than the percentage of revenues denominated in NIS and Canadian dollars. Research and development expenses, net.Research and development expenses, net slightly decreased by 5% from $4.1million for the year ended December31, 2010 to $3.9 million for the year ended December31, 2011.The decrease in research and development expenses is primarily attributable to increased use of in-house engineering labor rather than the use of outsourced subcontractors and the change in manpower within that department.Research and development expenses, net amounted to 8.3% of revenues in 2010, compared to 4.4% in 2011, due to our higher revenues in 2011. Selling and marketing expenses, net.Selling and marketing expenses, net increased by 72.4% from $11.3 million for the year ended December 31, 2010 to $19.4 million for the year ended December 31, 2011.The increase in selling and marketing expenses in 2011 was primarily due to increased sales commissions which derive from the different and broader mix of revenues in 2011 compared with 2010, as well as associated expenses such as royalties, sales bonuses and travel expenses. The increase is also attributable to the average exchange rate appreciation of the NIS and the Canadian dollar against the U.S. dollar in 2011, which increased the U.S. dollar value of our NIS and Canadian dollar denominated expenses.Selling and marketing expenses, net amounted to 22.7% and 21.9% of revenues in 2010 and 2011, respectively. General and administrative expenses.General and administrative expenses increased by 14.3% from $7.6 million for the year ended December 31, 2010 to $8.7 million for the year ended December 31, 2011.The increase in general and administrative expenses in 2011 was primarily due to increased compensation to our management arising from our record performance as well as the impact of the average exchange rate appreciation of the NIS and Canadian dollar against the U.S. dollar in 2011, which increased the U.S. dollar value of our NIS and Canadian dollar denominated expenses, andexpenses incurred by our Colombian subsidiary, which started its operation in 2010.General and administrative expenses amounted to 15.3% of revenues in 2010 compared to 9.8% in 2011. Other income.In 2011we collected an arbitration award of approximately $2.5 million and recorded income of $2.3 million from the arbitration, net of legal expenses. Operating profit (loss).We had an operating loss of $4.7 million for the year ended December 31, 2010 compared to an operating profit of $9.8 million for the year ended December31, 2011.The operating profit (losses) of our business segments for the years ended December 31, 2010 and 2011 are as follows: - 33 - Year Ended December 31, (In thousands) Perimeter products $ ) $ Turnkey projects ) Other income - Eliminations ) ) Total $ ) $ Our perimeter products segment recorded an operating loss of $1.6 million for the year ended December 31, 2010 compared to operating income of $2.7 million for the year ended December 31, 2011, primarily as a result of our focus on the turnkey project segment, which led to a reduction in operating expenses allocated to the perimeter products segment as well as the increased contribution of maintenance income as a percentage of income, which has a relatively higher operating margin. Our turnkey project segment recorded an annual loss of $2.7 million in the year ended December 31, 2010 compared to an operating income of $5.2 million for the year ended December 31, 2011, primarily as a result of the increased activity in the African market. Financial expenses (income), net.Our financial expenses, net, for the year ended December31, 2010 were $1 million compared to financial income, net of $0.8 million for the year ended December31, 2011.The change was due to foreign exchange gains, net of $1.4 million in the year ended December31, 2011 compared to foreign exchange losses, net of $199,000 in the year ended December31, 2010, as well as increased interest income resulting from our higher level of cash equivalents, short term and long term deposits in 2011, which was offset in part by increased interest expense on a related party loan. Income taxes.We recorded income tax expense of $0.6 million for the year ended December 31, 2010 compared to income tax expense of $0.7 million for the year ended December 31, 2011. Tax expenses primarily relate to the tax expenses of our foreign subsidiaries in Mexico and Germany and a valuation allowance recorded with respect to tax withheld by our clients in 2011. Seasonality Our operating results are characterized by a seasonal pattern, with a higher volume of revenues towards the end of the year and lower revenues in the first part of the year.This pattern, which is expected to continue, is mainly due to two factors: · our customers are mainly budget-oriented organizations with lengthy decision processes, which tend to mature late in the year; and · due to harsh weather conditions in certain areas in which we operate during the first quarter of the calendar year, certain projects and services are put on hold and consequently payments are delayed. Our revenues are dependent on government procurement procedures and practices, and because we receive large product orders from a relatively small number of customers, our revenues and operating results are subject to substantial periodic variations. Impact of Inflation and Currency Fluctuationson Results of Operations, Liabilities and Assets We sell most of our products in Africa, Latin America, North America, Europe and Israel.Our financial results, which are reported in U.S. dollars, are affected by changes in foreign currency.Our revenues are primarily denominated in U.S. dollars, Euros and NIS, while a portion of our expenses, primarily labor expenses, is incurred in NIS and Canadian dollars.Additionally, certain assets, especially trade receivables, as well as part of our liabilities are denominated in NIS.As a result, fluctuations in rates of exchange between the U.S. dollar and non-U.S. dollar currencies may affect our operating results and financial condition.The dollar cost of our operations in Israel and Canada may be adversely affected by the appreciation of the NIS and the Canadian dollar against the U.S. dollar.In addition, the value of our non-U.S. dollar revenues could be adversely affected by the depreciation of the U.S. dollar against such currencies. - 34 - The appreciation of the NIS, the Mexican Pesos and the Canadian dollar in relation to the U.S. dollar has the effect of increasing the U.S. dollar value of any unlinked assets and the U.S. dollar amounts of any unlinked liabilities and increasing the U.S. dollar value of revenues and expenses denominated in other currencies.Conversely, the depreciation of the NIS, the Mexican Peso and the Canadian dollar in relation to the U.S. dollar has the effect of reducing the U.S. dollar value of any of our liabilities which are payable in NIS, Mexican Pesos or in Canadian dollars (unless such costs or payables are linked to the U.S. dollar).Such depreciation also has the effect of decreasing the U.S. dollar value of any asset that is denominated in NIS, Mexican Pesos and Canadian dollars or receivables payable in NIS, Mexican Pesos or Canadian dollars (unless such receivables are linked to the U.S. dollar).In addition, the U.S. dollar value of revenues and expenses denominated in NIS, Mexican Pesos or Canadian dollars would increase.Because foreign currency exchange rates fluctuate continuously, exchange rate fluctuations may have an impact on our profitability and period-to-period comparisons of our results.The effects of foreign currency re-measurements are reported in our consolidated financial statements in current operations. The following table presents information about the rate of inflation in Israel, the rate of devaluation or appreciation of the NIS against the dollar, and the rate of inflation in Israel adjusted for the devaluation: Year ended December31, Israeli inflation rate % NISdevaluation (appreciation) rate % Israeli inflation adjusted for devaluation (appreciation) % ) In addition, the U.S. dollar cost of our operations in Canada is influenced by the exchange rate between the U.S. dollar and the Canadian dollar.In 2011, the Canadian dollar depreciated against the U.S. dollar by 2.3% and in 2012 the Canadian dollar appreciated against the U.S. dollar by 2.6%. In 2012, foreign currency fluctuations had a negative impact on our results of operations as we recorded foreign exchange losses, net of $0.5 million, compared to $1.4 million of foreign exchange income, net in 2011.We expect that our results of operations will continue to be affected by currency fluctuations in the future. To manage this risk, from time to time, we have entered into forward exchange contracts to hedge some of our foreign currency exposure relating to bank deposits and unbilled accounts receivable denominated in foreign currencies.During 2012, we recorded $410,000 in financial income. During 2011, these forward transactions had no impact on our results and in 2010, we did not purchase any forward contracts. Conditions in Israel We are incorporated under the laws of, and our principal executive offices and manufacturing and research and development facilities are located in, the State of Israel.See Item 3D “Key Information – Risk Factors – Risks Relating to Our Location in Israel” for a description of governmental, economic, fiscal, monetary and political policies or factors that have materially affected or could materially affect our operations. Effective Corporate Tax Rate Under the Tax Burden Reform (Legislative Amendments), 2011 which, among others, cancels the scheduled progressive reduction in the corporate tax rate, the effective corporate tax rate and capital gains tax was set at 25% in 2012 and thereafter.However, certain of our manufacturing facilities have been granted “Approved Enterprise” status under the Law for the Encouragement of Capital Investments, 1959, as amended, commonly referred to as the Investments Law, and, consequently, are eligible, subject to compliance with specified requirements, for tax benefits beginning when such facilities first generate taxable income.The tax benefits under the Investments Law are not available with respect to income derived from products manufactured outside of Israel.We have derived, and expect to continue to derive, a substantial portion of our income from our Approved Enterprise facilities.Subject to certain restrictions, we are entitled to a tax exemption in respect of income derived from our approved facilities for a period of two years, commencing in the first year in which such income is earned, and will be entitled to a reduced tax rate of 10% to 25% for an additional five to eight years depending on our compliance as a foreign investors’ company.If we do not qualify as a foreign investors’ company, we will instead be entitled to a reduced rate of 25% for an additional five years, rather than eight years.A foreign investors’ company is defined in the Investments Law as a company in which more than 25% of its shareholders are non-Israeli residents.Pursuant to the Investments Law, a foreign investors’ company is entitled to benefits for a period of up to ten years (the actual length of the benefits period is graduated based on the percentage of foreign ownership). - 35 - Our effective corporate tax rate may substantially exceed the Israeli tax rate since our U.S.-based subsidiaries will generally be subject to applicable federal, state, local and foreign taxation, and we may also be subject to taxation in the other foreign jurisdictions in which we own assets, have employees or conduct activities.Because of the complexity of these local tax provisions, it is not possible to anticipate the actual combined effective corporate tax rate, which will apply to us. As of December 31, 2012, we had net deferred tax assets of $292,000 attributable to our subsidiaries.We had total estimated available carryforward tax losses of $11.4 million with respect to our operations in Israel to offset against future taxable income.We have recorded a full valuation allowance for such carryforward tax losses due to the uncertainty of their future realization. As of December 31, 2012, our subsidiaries had estimated total available carryforward tax losses of $8.7 million, which may be used as an offset against future taxable income for periods ranging between 6 and 19 years.As of December 31, 2012, we recorded a full valuation allowance for our subsidiaries’ carryforward tax losses due to the uncertainty of their future realization. Utilization of U.S. net operating losses may be subject to a substantial annual limitation due to the “change in ownership” provisions of the Internal Revenue Code of 1986 and similar state tax law provisions.The annual limitation may result in the expiration of net operating losses before utilization. Trade Relations Israel is a member of the United Nations, the International Monetary Fund, the International Bank for Reconstruction and Development and the International Finance Corporation.Israel is a member of the World Trade Organization and is a signatory to the General Agreement on Tariffs and Trade.Israel is also a member of the Organization for Economic Co-operation and Development, or the OECD, an international organization whose members are governments of mostly developed economies.The OECD’s main goal is to promote policies that will improve the economic and social well-being of people around the world.In addition, Israel has been granted preferences under the Generalized System of Preferences from the United States, Australia, Canada and Japan.These preferences allow Israel to export products covered under such programs either duty-free or at reduced tariffs. Israel and the European Union Community, known as the “European Union,” concluded a Free Trade Agreement in July 1975 that confers some advantages with respect to Israeli exports to most European countries and obligates Israel to lower its tariffs with respect to imports from these countries over a number of years.In 1985, Israel and the United States entered into an agreement to establish a Free Trade Area.The Free Trade Area has eliminated all tariff and some non-tariff barriers on most trade between the two countries.On January 1, 1993, an agreement between Israel and the European Free Trade Association, known as the “EFTA,” established a free-trade zone between Israel and the EFTA nations.In November 1995, Israel entered into a new agreement with the European Union, which includes a redefinition of rules of origin and other improvements, such as allowing Israel to become a member of the Research and Technology programs of the European Union.In recent years, Israel has established commercial and trade relations with a number of other nations, including Russia, China, India, Turkey and other nations in Eastern Europe and the Asia-Pacific region.In addition, Israel has entered into a free trade agreement with the MercoSur countries (Brazil, Paraguay, Argentina and Uruguay) which became fully effective in September 2011.Generally, the purpose of this agreement is to reduce the custom rates between Israel and these countries and to abolish them completely in certain cases.Israel is the first country outside of Latin America to enter into such an agreement with the MercoSur countries. - 36 - Recently Issued Accounting Standards In June 2011, the FASB issued ASU No. 2011-05, Topic 220 - Presentation of Comprehensive Income, which requires an entity to present total comprehensive income, the components of net income, and the components of other comprehensive income either in a single continuous statement of comprehensive income or in two separate but consecutive statements and eliminates the option to present the components of other comprehensive income as part of the statement of changes in stockholders' equity. This guidance is effective for fiscal years and interim periods, beginning after December 15, 2011. Our adoption of this standard did not have a material impact on our financial position or results of operations. B. Liquidity and Capital Resources From our inception until our initial public offering in March1993, we financed our activities mainly through cash flow from operations and bank loans.In March1993, we received proceeds of $9.8 million from our initial public offering of 1,380,000 ordinary shares.Subsequently, we made follow-on public offerings, in February1997 (of 2,085,000 ordinary shares) and in April 2005 (of 1,700,000 ordinary shares), in which we raised $9.4 million and $14.9 million, respectively.To allow us to begin to implement our 2010 strategic plan, on September 8, 2010, Ki Corporation Limited, or Ki Corporation, a company affiliated with Mr. Nathan Kirsh, our principal shareholder, provided us with a bridge loan of $10.0 million.To repay the loan and to raise permanent capital for general working capital purposes including facilitating the implementation of our new business strategy, in July and August 2011 we raised $16.2 million from a rights offering of 5,273,274 ordinary shares and a private placement of 150,000 of our ordinary shares. In connection with our acquisition of WebSilicon in January 2013, we paid the former owners $2.6 million in cash. In addition, we issued warrants having a fair value of $1.5 million to purchase 898,204 of our Ordinary shares at an exercise price of $4.16 per share.The proceeds of such exercise, if any, will be used for working capital purposes. We expect that our total research and development expenses in 2013 will be approximately $3.8 million.Our research and development plan for 2013 covers the following main areas: · Sensor development - We intend to continue the development of new and innovative sensors based on existing, new and hybrid technologies.Most of the development will be based on in-house competencies, however we may acquire some know-how externally. · Sensor improvements – We are conducting an ongoing program of improvement of our existing sensors in order to enhance performance, reliability and capability to source and produce and reduce cost. · Security Management Systems – We intend to continue to develop our two levels of security management systems: o High-end systems – PSIM systems, mainly used as part of a turnkey solution, is a comprehensive command and control solution, designed for entities requiring management of security, safety, site management and dispatching. These systems are designed to manage both daily routines and crisis situations. Cyber security management is being developed as part of our PSIM system with the concept of integrated logical and physical security solutions. o Low-end systems – Basic SMS typically used for managing and controlling the PIDS of a site. o We are also developing an interface package to facilitate integration of our sensors into a third party SMS/command and control system. o Video systems – We will continue to develop our video management software to improve the IVA and cope with advanced video protocols such as regular IP streaming, megapixel and high definition video cameras. - 37 - Our working capital at December 31, 2011 and 2012 was $40.5 million and $49.2 million, respectively.Cash and cash equivalents amounted to $32.6 million at December31, 2011 compared to $39.5 million at December31, 2012.Short-term and long-term bank deposits, restricted bank deposits and escrow deposits amounted to $7.5 million at December 31, 2011 compared to $7 million at December 31, 2012.Our cash and cash equivalents, short and long-term bank deposits are held in various banks, mainly in U.S. dollars, Euros, NIS and Canadian dollars. We believe that our cash and cash equivalents, bank facilities, bank deposits and our expected cash flows from operations in 2013 will be sufficient to meet our cash requirements through 2014.However, our liquidity could be negatively affected by a decrease in demand for our products, including the impact of potential reductions in customer purchases that may result from the current general economic climate. Cash Flows The following table summarizes our cash flows for the periods presented: Year ended December 31, (in thousands) Net cash provided by (used in) continuing operations $ ) $ $ Net cash (used in) discontinued operations ) - - Net cash provided by (used in) operating activities ) Net cash (used in) investing activities ) ) ) Net cash provided by financing activities Effect of exchange rate changes on cash and cash equivalents ) Increase in cash and cash equivalents Cash and cash equivalents at the beginning of the year Cash and cash equivalents at the end of the year $ $ $ Net cash provided by operating activities was approximately $5.7 million in the year ended December 31, 2012 compared to net cash provided by operating activities of $20.4 million in the year ended December 31, 2011 and net cash used in operating activities of $4million in the year ended December 31, 2010.Net cash provided by operating activities in the year ended December 31, 2012 was primarily attributable to $1.2 million of depreciation and amortization expenses, $0.2 million of stock based compensation, a decrease in other accounts receivable and prepaid expenses of $2.9 million, unbilled accounts receivables of $2.6 million, inventory of $1.4 million, long term trade receivables of $0.4 million and an increase of $0.8 million in customer advances. This was offset in part by an increase of $4.1 million in trade receivables, a decrease in other accounts payable and accrued expenses of $3.3 million and a decrease of $0.4 million in accrued severance pay. Net cash provided by operating activities in the year ended December 31, 2011 was primarily attributable to $1.2 million of depreciation and amortization expense, $0.4 million of stock based compensation, a decrease in trade accounts receivables and inventories of $1.2 million and $0.2 million, respectively, an increase of $6.1 million in other accounts payable and accrued expenses, an increase of $3.2 million in trade payables, an increase of $3.9 million in customer advances and an increase of $0.3 million in accrued severance pay.This was offset in part by an increase of $2.4 million in unbilled accounts receivables, an increase of $3.3 million in other accounts receivable and prepaid expenses, an increase of $0.2 million in accrued interest and exchange differences on short term and long term deposits and long term loans and an increase in deferred income taxes of $0.1 million. The significant increase in net cash provided by operating activities wasdue in part to the special terms and timing of the receipts and payments of projects performed in 2011 and may not be indicative of future operating performance. Net cash used in operating activities in the year ended December 31, 2010 was primarily attributable to an increase of $2.8 million in trade receivables, an increase of $1.2 million in other accounts receivable and prepaid expenses, an increase of $0.5 million in accrued interest and exchange differences on short term and long term deposits and long term loans, an increase in deferred income taxes of $0.2 million and a decrease of $0.3 million in trade payables. This was offset in part by $1.1 million of depreciation and amortization expense, a decrease in unbilled accounts receivables and long term trade receivables of $3.2 million and $0.3 million, respectively, $0.9 million of stock based compensation, a decrease of $1 million in inventory, a $0.2 million write-off of long term loans and an increase of $0.4 million in other accounts payable and accrued expenses. - 38 - Net cash used in investing activities was approximately $1 million for the year ended December 31, 2012 compared to net cash used in investing activities of approximately $3.6 million for the year ended December 31, 2011 and net cash used in investing activities of approximately $1.1 million for the year ended December 31, 2010. In the year ended December 31, 2012, our net cash used in investing activities was primarily attributable to restricted long term and short term bank deposits of $0.2 million and $1.5 million, respectively, and a purchase of property and equipment for $1.7 million. These amounts were offset in part by the sale of short term bank deposits of $0.2 and the realization of $2.1 million from the release of funds from a restricted deposit. In the year ended December 31, 2011, our investments in restricted long term and short term bank deposits were $2.0 million and $3.2 million, respectively, and we purchased $1.2 million and $28,000, respectively, of property and equipment and know-how and patents. These amounts were offset in part by the sale of short term bank deposits of $31,000, the realization of $2.8 million from the release of funds from a restricted deposit and proceeds of $50,000 from sale of property and equipment. In the year ended December 31, 2010, our investments in restricted long term and short term bank deposits were $2.1 million and $3 million, respectively and we purchased $0.4 million and $24,000, respectively, of property and equipment and know-how and patents.These amounts were offset in part by the sale of short term bank deposits of $1.9 million, the realization of $0.5 million from the release of funds from a restricted deposit and proceeds of$2.1 million from sale of property and equipment. In the year ended December 31, 2012, net cash provided by financing activities was $1 million, primarily attributable to $1.1 million proceeds from issuance of shares upon exercise of options and employee stock purchase plan. In the year ended December 31, 2011, net cash provided by financing activities was $1.8 million, primarily attributable to the $16.2 million derived from the previously mentioned rights offering and private placement.This was offset by the repayment of the $10.4 million bridge loan received from Ki Corporation (including accrued interest) and the repayment of short term and long term bank credit of $3.5 million and $0.5 million, respectively. In the year ended December 31, 2010, net cash provided by financing activities was $8.7 million, primarily attributable to the $10 million bridge loan that we received from Ki Corporation and an increase in short term bank credit of $0.5 million, which amounts were offset in part by the repayment of long term loans of $1.9 million. We had capital expenditures of approximately $0.4 million, $1.2 million and $1.7 million in the years ended December 31, 2010, 2011 and 2012, respectively.These capital expenditures were principally for computers, other machinery, land for one of our subsidiaries' offices and equipmentand for expanding and renovating our facilities.We estimate that our capital expenditures for 2013 will total approximately $1.7 million, all of which will relate to our perimeter security and project segments.We expect to finance these expenditures primarily from our cash and cash equivalents and our operating cash flows.However, the actual amount of our capital expenditures will depend on a variety of factors, including general economic conditions and changes in the demand for our products. Credit Lines and Other Debt Short-term and long-term bank credit at December 31, 2011 and 2012 was $5.4 million and $5.4 million, respectively.Our highest level of short-term and long-term bank borrowings in the years ended December 31, 2011 and 2012 was $9.9 million and $5.4 million, respectively. As of December 31, 2012, we had credit lines with Bank Leumi Le-Israel B.M., or Bank Leumi, Union Bank of Israel Ltd., or Union Bank, and Bank Hapoalim B.M., or Bank Hapoalim, totaling $24.4 million in the aggregate (of which $8.3 million is reserved exclusively for guarantees out of which $4 million was available as of December 31, 2012).Our credit lines at Bank Leumi and Union Bank have no restrictions as to our use of the credit, while our credit line at Bank Hapoalim is restricted to projects execution.Our loans under these credit lines are denominated in NIS.We are not under any obligation to maintain financial ratios or other terms in respect of our credit lines. In addition, as of December 31, 2012, our subsidiaries had credit lines with the Royal Bank of Canada, Deutsche Bank and Helm Bank of $4.2 million in the aggregate, of which $2.5 million was available at December 31, 2012. - 39 - Our Canadian subsidiary, which is primarily engaged in sale of perimeter products and turnkey projects, has undertaken to maintain general covenants and the following financial ratios and terms in respect of its outstanding credit lines: a quick ratio of not less than 1.25:1; a ratio of total liabilities to tangible net worth of not greater than 0.75:1; and tangible net worth of at least $10.0 million.As of December 31, 2012, our Canadian subsidiary was in compliance with these ratios and terms. As of December 31, 2012, our outstanding balances under our credit lines in Israel consisted of: · Short-term NIS-denominated loans of approximately $5.4 million, bearing interest at an average rate of 3%; · Several bank performance and advance payment guarantees totaling approximately $4.3 million, at an annual cost of 1%-1.5%; and · An immaterial amount of long-term NIS-denominated loans. As of December 31, 2012, the outstanding balances under the credit lines of our subsidiaries consisted of several bank performance and advance payment guarantees totaling approximately $1.7 million, at an annual cost of 1.5% -1.8%. C. Research and Development, Patents and Licenses. Government Grants We participate in programs sponsored by the Israeli Government for the support of research and development activities.In the past we have received royalty-bearing grants from the OCS for certain of our research and development projects for perimeter security products.We did not obtain any grants from the OCS in the past three years.We are obligated to pay royalties to the OCS amounting to 3.5%of revenues derived from sales of the products funded with these grants and ancillary services, up to 100% of the grants received, linked to the U.S. dollar.All grants received after January 1, 1999 also bear interest equal to the 12 month LIBOR rate.The obligation to pay these royalties is contingent on actual sales of the products, and in the absence of such sales no payment is required. For the three years ended December 31, 2012, we paid the OCS royalties in the amount of $0, $68,000 and $178,000, respectively.These royalties related to sales of perimeter security products and management security systems. As of December 31, 2012, we had a contingent obligation to pay royalties to the OCS in the amount of approximately $1.1 million upon the successful sale of perimeter securityproducts developed under research and development programs sponsored by the OCS. Investment Tax Credit Our Canadian subsidiary is eligible for investment tax credits for its research and development activities and for certain current and capital expenditures.For the years ended December 31, 2012, 2011 and 2010, our Canadian subsidiary recognized $280,000, $268,000 and $239,000, respectively, of investment tax credits. In addition, as of December 31, 2012, our Canadian and U.S. subsidiaries had available investment tax credits of approximately $1.3 million in Canada and $100,000 in the U.S. to reduce future federal and provincial income taxes payable.These credits will expire in 2027 through 2032 in Canada and 2019 through 2023 in the U.S. As of December 31, 2012, our subsidiaries made a full valuation allowance in respect of such investment tax credits. D. Trend Information. We recorded profits in 2011 and 2012 following three years of losses.The shift from losses in 2010 to profits in 2011 and 2012 is mainly attributable to increased governmental spending in certain territories which led to new projects in 2011 and 2012, while in 2010 the market was still influenced by the global economic slowdown and the reduction in governmental spending. - 40 - To the extent this trend continues in 2013, we believe that the combination of increased revenues and the impact of the implementation of our strategic plan will result in continued profitable operations. E. Off-Balance Sheet Arrangements. We are not a party to any material off-balance sheet arrangements.In addition, we have no unconsolidated special purpose financing or partnership entities that are likely to create material contingent obligations. F. Tabular Disclosure of Contractual Obligations. The following table summarizes our minimum contractual obligations and commercial commitments as of December 31, 2012 and the effect we expect them to have on our liquidity and cash flow in future periods. Payments due by period Contractual Obligations Total Less than 1 year 1-2 years 3-5 years More than 5 years (in thousands) Long-term bank debt obligations $
